Exhibit 10.2

 

 

 

SECURITY AGREEMENT

 

among

 

DURATEK, INC.,

 

CERTAIN SUBSIDIARIES THEREOF,

 

and

 

CREDIT LYONNAIS NEW YORK BRANCH,

as COLLATERAL AGENT

 

--------------------------------------------------------------------------------

 

Dated as of December 16, 2003

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of December 16, 2003, made by each of the
undersigned assignors (each, an “Assignor” and, together with any other entity
that becomes an assignor hereunder pursuant to Section 10.12 hereof, the
“Assignors”) in favor of Credit Lyonnais New York Branch, as Collateral Agent
(together with any successor Collateral Agent, the “Collateral Agent”), for the
benefit of the Secured Creditors (as defined below).  Certain capitalized terms
as used herein are defined in Article IX hereof.  Except as otherwise defined
herein, all capitalized terms used herein and defined in the Credit Agreement
(as defined below) shall be used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, Duratek, Inc. (the ”Borrower”), the lenders from time to time party
thereto (the “Lenders”) and Credit Lyonnais New York Branch, as administrative
agent (together with any successor Administrative Agent, the “Administrative
Agent”) (the Lenders, each Issuing Lender, the Administrative Agent and the
Collateral Agent are herein called the “Lender Creditors”), have entered into a
Credit Agreement, dated as of December 16, 2003, providing for the making of
Loans to, and the issuance of and participation in Letters of Credit for the
account of, the Borrower, all as contemplated therein (as used herein, the term
“Credit Agreement” means the Credit Agreement described above in this paragraph,
as the same may be amended, modified, extended, renewed, replaced, restated,
supplemented or refinanced from time to time, and including any agreement
extending the maturity of, or refinancing or restructuring (including, but not
limited to, the inclusion of additional borrowers or guarantors thereunder or
any increase in the amount borrowed) all or any portion of, the indebtedness
under such agreement or any successor agreement, whether or not with the same
agent, trustee, representative, lenders or holders; provided that, with respect
to any agreement providing for the refinancing or replacement of indebtedness
under the Credit Agreement, such agreement shall only be treated as, or as part
of, the Credit Agreement hereunder if (i) either (A) all obligations under the
Credit Agreement being refinanced or replaced shall be paid in full at the time
of such refinancing or replacement, and all commitments and letters of credit
issued pursuant to the refinanced or replaced Credit Agreement shall have
terminated in accordance with their terms or (B) the Required Lenders shall have
consented in writing to the refinancing or replacement indebtedness being
treated as indebtedness pursuant to the Credit Agreement, and (ii) a notice to
the effect that the refinancing or replacement indebtedness shall be treated as
issued under the Credit Agreement shall be delivered by the Borrower to the
Collateral Agent);

 

WHEREAS, the Borrower and/or one or more of its Subsidiaries may at any time and
from time to time enter into, and/or guaranty the obligations of one another
under, one or more Interest Rate Protection Agreements or Other Hedging
Agreements with one or more Lenders or any affiliate thereof (each such Lender
or affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s or
affiliate’s successors and assigns, if any, collectively, the “Hedging
Creditors”);

 

WHEREAS, one or more Lenders or any affiliate thereof (each such Lender or
affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit

 

--------------------------------------------------------------------------------


 

Agreement for any reason, together with such Lender’s or affiliate’s successors
and assigns, if any, collectively, the “Secured Supplemental L/C Creditors” and,
together with the Hedging Creditors, the “Other Creditors”; and the Lender
Creditors, the Hedging Creditors and the Secured Supplemental L/C Creditors are
collectively referred to herein as the “Secured Creditors”) may at any time and
from time to time issue Secured Supplemental Letters of Credit for the account
of the Borrower;

 

WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations as described therein;

 

WHEREAS, it is a condition precedent to (i) the making of Loans to the Borrower
and the issuance of, and participation in, Letters of Credit for the account of
the Borrower under the Credit Agreement, (ii) to the Hedging Creditors entering
into Interest Rate Protection Agreements and Other Hedging Agreements and (iii)
to the Secured Supplemental L/C Creditors issuing Secured Supplemental Letters
of Credit for the account of the Borrower that each Assignor shall have executed
and delivered to the Collateral Agent this Agreement; and

 

WHEREAS, each Assignor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement, the entering into by the
Borrower and/or one or more of its Subsidiaries of Interest Rate Protection
Agreements or Other Hedging Agreements and the issuance of Secured Supplemental
Letters of Credit for the account of the Borrower and, accordingly, desires to
execute this Agreement in order to satisfy the condition described in the
preceding paragraph and to induce the Lenders to make Loans to the Borrower and
issue, and/or participate in, Letters of Credit for the account of the Borrower,
the Hedging Creditors to enter into Interest Rate Protection Agreements or Other
Hedging Agreements with the Borrower and/or one or more of its Subsidiaries and
the Secured Supplemental L/C Creditors to issue Secured Supplemental Letters of
Credit for the account of the Borrower;

 

NOW, THEREFORE, in consideration of the benefits accruing to each Assignor, the
receipt and sufficiency of which are hereby acknowledged, each Assignor hereby
makes the following representations and warranties to the Collateral Agent for
the benefit of the Secured Creditors and hereby covenants and agrees with the
Collateral Agent for the benefit of the Secured Creditors as follows:

 


ARTICLE I


 


SECURITY INTERESTS


 

1.1  Grant of Security Interests.  (a)  As security for the prompt and complete
payment and performance when due of all of its Obligations, each Assignor does
hereby assign and transfer unto the Collateral Agent, and does hereby pledge and
grant to the Collateral Agent, for the benefit of the Secured Creditors, a
continuing security interest in all of the right, title and interest of such
Assignor in, to and under all of the following personal property and fixtures
(and all rights therein) of such Assignor, or in which or to which such Assignor
has any rights, in each case whether now existing or hereafter from time to time
acquired:

 

2

--------------------------------------------------------------------------------


 

(I)            EACH AND EVERY ACCOUNT;

 

(II)           ALL CASH;

 

(III)          THE CASH COLLATERAL ACCOUNT AND ALL MONIES, SECURITIES,
INSTRUMENTS AND OTHER INVESTMENTS DEPOSITED OR REQUIRED TO BE DEPOSITED IN THE
CASH COLLATERAL ACCOUNT;

 

(IV)          ALL CHATTEL PAPER (INCLUDING, WITHOUT LIMITATION, ALL TANGIBLE
CHATTEL PAPER AND ALL ELECTRONIC CHATTEL PAPER);

 

(V)           ALL COMMERCIAL TORT CLAIMS;

 

(VI)          ALL COMPUTER PROGRAMS OF SUCH ASSIGNOR AND ALL INTELLECTUAL
PROPERTY RIGHTS THEREIN AND ALL OTHER PROPRIETARY INFORMATION OF SUCH ASSIGNOR,
INCLUDING BUT NOT LIMITED TO DOMAIN NAMES AND TRADE SECRET RIGHTS;

 

(VII)         ALL CONTRACTS, TOGETHER WITH ALL CONTRACT RIGHTS ARISING
THEREUNDER;

 

(VIII)        ALL COPYRIGHTS;

 

(IX)           ALL EQUIPMENT;

 

(X)            ALL DEPOSIT ACCOUNTS AND ALL OTHER DEMAND, DEPOSIT, TIME,
SAVINGS, CASH MANAGEMENT, PASSBOOK AND SIMILAR ACCOUNTS MAINTAINED BY SUCH
ASSIGNOR WITH ANY PERSON AND ALL MONIES, SECURITIES, INSTRUMENTS AND OTHER
INVESTMENTS DEPOSITED OR REQUIRED TO BE DEPOSITED IN ANY OF THE FOREGOING;

 

(XI)           ALL DOCUMENTS;

 

(XII)          ALL GENERAL INTANGIBLES;

 

(XIII)         ALL GOODS;

 

(XIV)        ALL INSTRUMENTS;

 

(XV)         ALL INVENTORY;

 

(XVI)        ALL INVESTMENT PROPERTY;

 

(XVII)       ALL LETTER-OF-CREDIT RIGHTS (WHETHER OR NOT THE RESPECTIVE LETTER
OF CREDIT IS EVIDENCED BY A WRITING);

 

(XVIII)      ALL MARKS, TOGETHER WITH THE REGISTRATIONS AND RIGHT TO ALL
RENEWALS THEREOF, AND THE GOODWILL OF THE BUSINESS OF SUCH ASSIGNOR SYMBOLIZED
BY THE MARKS;

 

(XIX)         ALL PATENTS;

 

3

--------------------------------------------------------------------------------


 

(XX)          ALL PERMITS;

 

(XXI)         ALL SOFTWARE AND ALL SOFTWARE LICENSING RIGHTS, ALL WRITINGS,
PLANS, SPECIFICATIONS AND SCHEMATICS, ALL ENGINEERING DRAWINGS, CUSTOMER LISTS,
GOODWILL AND LICENSES, AND ALL RECORDED DATA OF ANY KIND OR NATURE, REGARDLESS
OF THE MEDIUM OF RECORDING;

 

(XXII)        ALL SUPPORTING OBLIGATIONS; AND

 

(XXIII)       ALL PROCEEDS AND PRODUCTS OF ANY AND ALL OF THE FOREGOING (ALL OF
THE ABOVE, THE “COLLATERAL”);

 

provided that, notwithstanding anything to the contrary contained in this
Agreement, the term “Collateral” as used herein shall not include (x) any
Limited Liability Company Interests (as defined in the Pledge Agreement),
Partnership Interests (as defined in the Pledge Agreement), or Vitritek
Interests (as defined in the Pledge Agreement) unless, and in such case only to
the extent that, such Limited Liability Company Interests, Partnership Interests
and/or Vitritek Interests are included in the definition of “Collateral” as such
term is defined in the Pledge Agreement or (y) any of the Assignors’ rights in
any of the following Patents: U.S. Patent Numbers 5,851,246; 5,656,044;
5,584,255 and 5,425,792 (collectively, the “Subject Patents”), to the extent
that (and only for so long as) any agreement among any Assignor and any other
Person with rights to such Patents prohibits the granting of, or requires the
consent of such other Person in connection with the granting of, a security
interest in such Patents (any such agreement, a “Subject Patent Agreement”).

 


(B)           THE SECURITY INTEREST OF THE COLLATERAL AGENT UNDER THIS AGREEMENT
EXTENDS TO ALL COLLATERAL WHICH ANY ASSIGNOR MAY ACQUIRE, OR WITH RESPECT TO
WHICH ANY ASSIGNOR MAY OBTAIN RIGHTS,  AT ANY TIME DURING THE TERM OF THIS
AGREEMENT.


 

1.2  Power of Attorney.  Each Assignor hereby constitutes and appoints the
Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such Assignor or otherwise) to act, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys due
or to become due to such Assignor under or arising out of the Collateral, to
endorse any checks or other instruments or orders in connection therewith and to
file any claims or take any action or institute any proceedings which the
Collateral Agent may deem to be necessary or advisable to protect the interests
of the Secured Creditors, which appointment as attorney is coupled with an
interest.

 


ARTICLE II


 


GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS


 

Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

 

4

--------------------------------------------------------------------------------


 

2.1  Necessary Filings.  Except for filings which are necessary to perfect the
security interests created hereunder, which filings (to the extent that this
representation or warranty is made or deemed made after the 10th day following
the Initial Borrowing Date) have been made, all filings, registrations,
recordings and other actions necessary or appropriate to create, preserve and
perfect the security interest granted by such Assignor to the Collateral Agent
hereby in respect of the Collateral have been accomplished (subject to the time
periods specified in Sections 3.9, 4.6 and 5.6) and the security interest
granted to the Collateral Agent pursuant to this Agreement in and to the
Collateral creates a valid and, together with all such filings, registrations,
recordings and other actions, a perfected security interest therein prior to the
rights of all other Persons therein (other than holders of Permitted Liens) and
subject to no other Liens (other than Permitted Liens) and is entitled to all
the rights, priorities and benefits afforded by the Uniform Commercial Code or
other relevant law as enacted in any relevant jurisdiction to perfected security
interests, in each case to the extent that the Collateral consists of the type
of property in which a security interest may be perfected by possession (other
than the property described in Section 2.9, to the extent that the requirements
of the second sentence of Section 2.9 are not applicable to such property) or
control (within the meaning of the UCC as in effect on the date hereof in the
State of New York), by filing a financing statement under the Uniform Commercial
Code as enacted in any relevant jurisdiction or by a filing of a Grant of
Security Interest in the respective form attached hereto in the United States
Patent and Trademark Office or in the United States Copyright Office.

 

2.2  No Liens.  Such Assignor is, and as to all Collateral acquired by it from
time to time after the date hereof such Assignor will be, the owner of all
Collateral free from any Lien, security interest, encumbrance or other right,
title or interest of any Person (other than Permitted Liens), and such Assignor
shall defend the Collateral against all claims and demands of all Persons at any
time claiming the same or any interest therein adverse to the Collateral Agent.

 

2.3  Other Financing Statements.  As of the date hereof, there is no financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) covering or purporting to cover any interest of any kind in
the Collateral (other than financing statements filed in respect of Permitted
Liens), and so long as the Termination Date has not occurred, such Assignor will
not execute or authorize to be filed in any public office any financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) or statements relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the security
interests granted hereby by such Assignor or in connection with Permitted Liens.

 

2.4  Chief Executive Office, Record Locations.  The chief executive office of
such Assignor is, on the date of this Agreement (or, if later, on the date that
such Assignor becomes a party hereto), located at the address indicated on Annex
A hereto for such Assignor.  During the period of the four calendar months
preceding the date of this Agreement (or, if later, the period of four calendar
months preceding the date that such Assignor becomes a party to this Agreement),
the chief executive office of such Assignor has not been located at any address
other than that indicated on Annex A in accordance with the immediately
preceding sentence, in each case unless each such other address is also
indicated on Annex A hereto for such Assignor.

 

5

--------------------------------------------------------------------------------


 

2.5  Location of Inventory and Equipment.  All Inventory and Equipment held on
the date hereof (or, if later, on the date that such Assignor becomes a party
hereto), or held at any time during the period of four calendar months prior to
the date hereof (or, if later, the period of four calendar months preceding the
date that such Assignor becomes a party to this Agreement), by each Assignor is
located at one of the locations shown on Annex B hereto for such Assignor.

 

2.6  Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Changes Thereto; etc.  The exact legal
name of each Assignor, the type of organization of such Assignor, whether or not
such Assignor is a Registered Organization, the jurisdiction of organization of
such Assignor, such Assignor’s Location, the organizational identification
number (if any) of such Assignor, and whether or not such Assignor is a
Transmitting Utility, is listed on Annex C hereto for such Assignor.  Such
Assignor shall not change its legal name, its type of organization, its status
as a Registered Organization (in the case of a Registered Organization), its
status as a Transmitting Utility or as a Person which is not a Transmitting
Utility, as the case may be, its jurisdiction of organization, its Location, or
its organizational identification number (if any) from that used on Annex C
hereto, except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Secured Debt Agreements and so
long as same do not involve (x) a Registered Organization ceasing to constitute
same other than in connection with a merger, dissolution or liquidation
otherwise permitted by the Secured Debt Agreements or (y) such Assignor changing
its jurisdiction of organization or Location from the United States or a State
thereof to a jurisdiction of organization or Location, as the case may be,
outside the United States or a State thereof) if (i) such Assignor shall have
given to the Collateral Agent  not less than 15 days’ prior written notice of
each change to the information listed on Annex C (as adjusted for any subsequent
changes thereto previously made in accordance with this sentence), together with
a supplement to Annex C which shall correct all information contained therein
for such Assignor, and (ii) in connection with the respective such change or
changes, such Assignor shall have taken all action reasonably requested by the
Collateral Agent to maintain the security interests of the Collateral Agent in
the Collateral intended to be granted hereby at all times fully perfected and in
full force and effect.  In addition, to the extent that such Assignor does not
have an organizational identification number on the date hereof (or, if later,
on the date that such Assignor becomes a party hereto) and later obtains one,
such Assignor shall promptly thereafter notify the Collateral Agent of such
organizational identification number and shall take all actions reasonably
satisfactory to the Collateral Agent to the extent necessary to maintain the
security interest of the Collateral Agent in the Collateral intended to be
granted hereby fully perfected and in full force and effect.

 

2.7  Trade Names; Etc.  Such Assignor has not and does not operate in any
jurisdiction under, and in the preceding five years has not and does not operate
in any jurisdiction under, any trade names, fictitious names or other names
except its legal name as specified in Annex C and such other trade or fictitious
names as are listed on Annex D hereto for such Assignor.  Such Assignor shall
not assume or operate in any jurisdiction under any new trade, fictitious or
other name until (i) such Assignor shall have given to the Collateral Agent not
less than 15 days’ written notice of its intention so to do, clearly describing
such new name and the jurisdictions in which such new name will be used and
providing such other information in

 

6

--------------------------------------------------------------------------------


 

connection therewith as the Collateral Agent may reasonably request and (ii)
with respect to such new name, such Assignor shall have taken all action
reasonably requested by the Collateral Agent to maintain the security interest
of the Collateral Agent in the Collateral intended to be granted hereby at all
times fully perfected and in full force and effect.

 

2.8  Certain Significant Transactions.  During the one year period preceding the
date of this Agreement, no Person shall have merged or consolidated with or into
any Assignor, and no Person shall have liquidated into, or transferred all or
substantially all of its assets to, any Assignor, in each case except as
described in Annex E hereto.  With respect to any transactions so described in
Annex E hereto, the respective Assignor shall have furnished to the Collateral
Agent such information with respect to the Person (and the assets of the Person
and locations thereof) which merged with or into or consolidated with such
Assignor, or was liquidated into or transferred all or substantially all of its
assets to such Assignor, and shall have furnished to the Collateral Agent such
UCC lien searches, as may have been reasonably requested with respect to such
Person and its assets, to establish that no security interest (excluding
Permitted Liens) continues perfected on the date hereof with respect to any
Person described above (or the assets transferred to the respective Assignor by
such Person), including without limitation pursuant to Section 9-316(a)(3) of
the UCC.

 

2.9  Non-UCC Property.  Except as provided in the immediately succeeding
sentence, the aggregate fair market value (as determined by the Assignors in
good faith) of all property of the Assignors of the types described in clauses
(1), (2) and (3) of Section 9-311(a) (excluding (to the extent applicable) any
Copyrights, Marks, Patents and Software) of the UCC does not exceed $2,500,000. 
If the aggregate value of all such property at any time owned by all Assignors
exceeds $2,500,000, the Assignors shall provide prompt written notice thereof to
the Collateral Agent and, upon the request of the Collateral Agent, the
Assignors shall promptly (and in any event within 30 days) take such actions (at
their own cost and expense) as may be required under the respective United
States, State or other laws referenced in Section 9-311(a) of the UCC to perfect
the security interests granted herein in any Collateral where the filing of a
financing statement does not perfect the security interest in such property in
accordance with the provisions of Section 9-311(a) of the UCC.

 

2.10  As-Extracted Collateral; Timber-to-be-Cut.  On the date hereof (or, if
later, on the date that such Assignor becomes a party to this Agreement), such
Assignor does not own, or expect to acquire, any property which constitutes, or
would constitute, As-Extracted Collateral or Timber-to-be-Cut.  If at any time
after the date of this Agreement such Assignor owns, acquires or obtains rights
to any As-Extracted Collateral or Timber-to-be-Cut, such Assignor shall furnish
the Collateral Agent with prompt written notice thereof (which notice shall
describe in reasonable detail the As-Extracted Collateral and/or
Timber-to-be-Cut and the locations thereof) and shall take all actions as may be
deemed reasonably necessary or desirable by the Collateral Agent to perfect the
security interest of the Collateral Agent therein.

 

2.11  Collateral in the Possession of a Bailee.  If any Inventory or other Goods
are at any time in the possession of a bailee, such Assignor shall promptly
notify the Collateral Agent thereof and, if requested by the Collateral Agent,
shall use its reasonable best efforts to promptly obtain an acknowledgment from
such bailee, in form and substance reasonably satisfactory to the Collateral
Agent, that the bailee holds such Collateral for the benefit of the

 

7

--------------------------------------------------------------------------------


 

Collateral Agent and shall act upon the instructions of the Collateral Agent,
without the further consent of such Assignor. The Collateral Agent agrees with
such Assignor that the Collateral Agent shall not give any such instructions
unless an Event of Default has occurred and is continuing or would occur after
taking into account any action by the respective Assignor with respect to any
such bailee.

 

2.12  Recourse.  This Agreement is made with full recourse to each Assignor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Assignor contained herein and in the other
Secured Debt Agreements and otherwise in writing in connection herewith or
therewith.

 


ARTICLE III


 


SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL


 

3.1  Additional Representations and Warranties.  As of the time when each of its
Accounts arises, each Assignor shall be deemed to have represented and warranted
that each such Account, and all records, papers and documents relating thereto
(if any) are genuine and what they purport to be, and that all papers and
documents (if any) relating thereto (i) will, to the knowledge of such Assignor,
represent the genuine, legal, valid and binding obligation of the account debtor
evidencing indebtedness unpaid and owed by the respective account debtor arising
out of the performance of labor or services or the sale or lease and delivery of
the merchandise listed therein, or both, (ii) will, to the knowledge of such
Assignor, evidence true and valid obligations, enforceable in accordance with
their respective terms, except to the extent that the enforceability thereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law),
and (iii) will be in compliance and will conform in all material respects with
all applicable federal, state and local laws and applicable laws of any relevant
foreign jurisdiction (other than any non-compliance that is not within the
control of the relevant Assignor).

 

3.2  Maintenance of Records.  Each Assignor will keep and maintain at its own
cost and expense accurate records of its Accounts and Contracts, including, but
not limited to, originals of all documentation (including each Contract) with
respect thereto, records of all payments received, all credits granted thereon,
all merchandise returned and all other dealings therewith, and such Assignor
will make the same available on such Assignor’s premises to the Collateral Agent
for inspection, at such Assignor’s own cost and expense, at any and all
reasonable times upon reasonable prior notice to such Assignor and otherwise in
accordance with the Credit Agreement.  Upon the occurrence and during the
continuance of an Event of Default and at the request of the Collateral Agent,
such Assignor shall, at its own cost and expense, deliver all tangible evidence
of its Accounts and Contract Rights (including, without limitation, all
documents evidencing the Accounts and all Contracts) and such books and records
to the Collateral Agent or to its representatives (copies of which evidence and
books and records may be retained by such Assignor).  Upon the occurrence and
during the continuance of an Event of Default and if the Collateral Agent so
directs, such Assignor shall legend, in form and manner satisfactory to the
Collateral Agent, the Accounts and the Contracts, as well as books, records

 

8

--------------------------------------------------------------------------------


 

and documents (if any) of such Assignor evidencing or pertaining to such
Accounts and Contracts with an appropriate reference to the fact that such
Accounts and Contracts have been assigned to the Collateral Agent and that the
Collateral Agent has a security interest therein.

 

3.3  Direction to Account Debtors; Contracting Parties; etc.  Upon the
occurrence and during the continuance of an Event of Default, if the Collateral
Agent so directs any Assignor, such Assignor agrees (x) to cause all payments on
account of the Accounts and Contracts to be made directly to the Cash Collateral
Account, (y) that the Collateral Agent may, at its option, directly notify the
obligors with respect to any Accounts and/or under any Contracts to make
payments with respect thereto as provided in the preceding clause (x), and (z)
that the Collateral Agent may enforce collection of any such Accounts and
Contracts and may adjust, settle or compromise the amount of payment thereof, in
the same manner and to the same extent as such Assignor.  Without notice to or
assent by any Assignor, the Collateral Agent may, upon the occurrence and during
the continuance of an Event of Default, apply any or all amounts then in, or
thereafter deposited in, the Cash Collateral Account toward the payment of the
Obligations in the manner provided in Section 7.4 of this Agreement.  The
reasonable costs and expenses of collection (including reasonable attorneys’
fees), whether incurred by an Assignor or the Collateral Agent, shall be borne
by the relevant Assignor.  The Collateral Agent shall deliver a copy of each
notice referred to in the preceding clause (y) to the relevant Assignor,
provided that (x) the failure by the Collateral Agent to so notify such Assignor
shall not affect the effectiveness of such notice or the other rights of the
Collateral Agent created by this Section 3.3 and (y) no such notice shall be
required if an Event of Default of the type described in Section 10.05 of the
Credit Agreement has occurred and is continuing.

 

3.4  Modification of Terms; etc.  Except in accordance with such Assignor’s
ordinary course of business and consistent with reasonable business judgment or
as permitted by Section 3.5 hereof, no Assignor shall rescind or cancel any
indebtedness evidenced by any Account or under any Contract, or modify any
material term thereof or make any material adjustment with respect thereto, or
extend or renew the same, or compromise or settle any material dispute, claim,
suit or legal proceeding relating thereto, or sell any Account or Contract, or
interest therein, without the prior written consent of the Collateral Agent. 
Except as may otherwise be permitted under this Section 3.4 or under Section 3.5
hereof, no Assignor will do anything to impair the rights of the Collateral
Agent in the Accounts or Contracts.

 

3.5  Collection.  Each Assignor shall endeavor in accordance with reasonable
business practices to cause to be collected from the account debtor named in
each of its Accounts or obligor under any Contract, as and when due (including,
without limitation, amounts which are delinquent, such amounts to be collected
in accordance with generally accepted lawful collection procedures) any and all
amounts owing under or on account of such Account or Contract, and apply
forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract.  Except as otherwise
directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default, any Assignor may allow in the ordinary
course of business as adjustments to amounts owing under its Accounts and
Contracts (i) an extension or renewal of the time or times of payment, or
settlement for less than the total unpaid balance, which such Assignor finds
appropriate in accordance with reasonable business judgment and (ii) a refund or
credit due as a result of returned or damaged merchandise or improperly
performed services or for other reasons which

 

9

--------------------------------------------------------------------------------


 

such Assignor finds appropriate in accordance with reasonable business
judgment.  The reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees) of collection, whether incurred by an Assignor or
the Collateral Agent, shall be borne by the relevant Assignor.

 

3.6  Instruments.  If any Assignor owns or acquires any Instrument in excess of
$250,000 constituting Collateral (other than checks and other payment
instruments received and collected in the ordinary course of business), such
Assignor will within 10 Business Days notify the Collateral Agent thereof, and
upon request by the Collateral Agent will promptly deliver such Instrument to
the Collateral Agent appropriately endorsed to the order of the Collateral
Agent.

 

3.7  Assignors Remain Liable Under Accounts.  Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts.  Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by the Collateral Agent or any other Secured Creditor of any
payment relating to such Account pursuant hereto, nor shall the Collateral Agent
or any other Secured Creditor be obligated in any manner to perform any of the
obligations of any Assignor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by them or as to the sufficiency of
any performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

 

3.8  Assignors Remain Liable Under Contracts.  Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Contracts
to observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract.  Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Creditor of any payment relating to such Contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Creditor be
obligated in any manner to perform any of the obligations of any Assignor under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any performance by any party under any Contract, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to them or to
which they may be entitled at any time or times.

 

3.9  Deposit Accounts; Etc.  (a)  No Assignor maintains, or at any time after
the date of this Agreement shall establish or maintain, any demand, time,
savings, passbook or similar account, except for such accounts maintained with a
bank (as defined in Section 9-102 of the UCC) whose jurisdiction (determined in
accordance with Section 9-304 of the UCC) is within a State of the United States
or the District of Colombia. Annex F hereto accurately sets forth for each
Assignor, as of the date of this Agreement (or, if later, on the date that such

 

10

--------------------------------------------------------------------------------


 

Assignor becomes a party to this Agreement), each Deposit Account maintained by
such Assignor (including a description thereof and the respective account
number), the name of the respective bank with which such Deposit Account is
maintained, and the jurisdiction of the respective bank with respect to such
Deposit Account.  For each Deposit Account (other than (x) the Cash Collateral
Account, (y) any other Deposit Account maintained with the Collateral Agent or
(z) any other Deposit Accounts maintained by any Assignor, so long as the
aggregate balance in all such Deposit Accounts excluded pursuant to this clause
(z) does not exceed $1,000,000 at any time), the respective Assignor shall cause
the bank with which the Deposit Account is maintained to execute and deliver to
the Collateral Agent on the Initial Borrowing Date or, if later, within 30 days
(or such longer period of time as is acceptable to the Administrative Agent, in
its sole discretion) of the time of the establishment of the respective Deposit
Account, a (I) “control agreement” in substantially the form of Annex G hereto
(appropriately completed), with such changes thereto as may be acceptable to the
Collateral Agent or (II) such other “control agreement” in form and substance
satisfactory to the Collateral Agent.  If any bank with which a Deposit Account
is maintained refuses to, or does not, enter into such a “control agreement”,
then the respective Assignor shall promptly (and in any event within 30 days
after the date of this Agreement or, if later, 30 days after the establishment
of such account) close the respective Deposit Account and transfer all balances
therein to the Cash Collateral Account or another Deposit Account meeting the
requirements of this Section 3.9.  If any bank with which a Deposit Account is
maintained refuses to subordinate all its claims with respect to such Deposit
Account to the Collateral Agent’s security interest therein on terms
satisfactory to the Collateral Agent, then the Collateral Agent, at its option,
may (x) require that such Deposit Account be terminated in accordance with the
immediately preceding sentence or (y) agree to a “control agreement” without
such subordination, provided that in such event the Collateral Agent may at any
time, at its option, subsequently require that such Deposit Account be
terminated (within 30 days (or such longer time as is acceptable to the
Collateral Agent in its sole discretion) after notice from the Collateral Agent)
in accordance with the requirements of the immediately preceding sentence. The
Collateral Agent agrees that it shall not give a “Notice of Exclusive Control”
(as defined in Annex G) or a similar notice, in each case, with respect to any
Deposit Account, unless an Event of Default has occurred and is continuing.

 


(B)           AFTER THE DATE OF THIS AGREEMENT, NO ASSIGNOR SHALL ESTABLISH ANY
NEW DEMAND, TIME, SAVINGS, PASSBOOK OR SIMILAR ACCOUNT, EXCEPT FOR DEPOSIT
ACCOUNTS ESTABLISHED AND MAINTAINED WITH BANKS AND MEETING THE REQUIREMENTS OF
PRECEDING CLAUSE (A).  FOLLOWING THE ESTABLISHMENT OF ANY SUCH DEPOSIT ACCOUNT
AFTER THE DATE OF THIS AGREEMENT, THE APPROPRIATE “CONTROL AGREEMENT” SHALL BE
ENTERED INTO IN ACCORDANCE WITH THE REQUIREMENTS OF PRECEDING CLAUSE (A) AND THE
RESPECTIVE ASSIGNOR SHALL FURNISH TO THE COLLATERAL AGENT A SUPPLEMENT TO ANNEX
F HERETO CONTAINING THE RELEVANT INFORMATION WITH RESPECT TO THE RESPECTIVE
DEPOSIT ACCOUNT AND THE BANK WITH WHICH SAME IS ESTABLISHED.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION
3.9, NO LATER THAN SIX MONTHS FOLLOWING THE INITIAL BORROWING DATE (OR SUCH
LONGER TIME AS MAY BE ACCEPTABLE TO THE COLLATERAL AGENT IN ITS SOLE DISCRETION)
THE BORROWER SHALL CAUSE (X) ALL WACHOVIA DEPOSIT ACCOUNTS TO BE CLOSED OR (Y)
THE WACHOVIA CONTROL AGREEMENT TO BE TERMINATED AND (I) A NEW “CONTROL
AGREEMENT” (OR AN AMENDMENT TO THE WACHOVIA CONTROL AGREEMENT) TO BE ENTERED
INTO WITH RESPECT TO THE WACHOVIA DEPOSIT ACCOUNTS IN ACCORDANCE

 

11

--------------------------------------------------------------------------------


 

with the requirements of preceding clause (a) and otherwise on terms and
conditions satisfactory to the Collateral Agent or (II) such other actions as
shall be reasonably acceptable to the Collateral Agent to be taken with respect
to the Wachovia Deposit Accounts.


 

3.10  Letter-of-Credit Rights.  If any Assignor is at any time a beneficiary
under a letter of credit with a stated amount of $250,000 or more, such Assignor
shall promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, such Assignor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, use its reasonable
best efforts to (i) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under such letter of credit or (ii) arrange for the Collateral Agent
to become the transferee beneficiary of such letter of credit, with the
Collateral Agent agreeing, in each case, that after the occurrence and during
the continuance of an Event of Default the proceeds of any drawing under the
letter of credit are to be applied as provided in this Agreement.

 

3.11  Commercial Tort Claims.  All Commercial Tort Claims of each Assignor in
existence on the date of this Agreement are described in Annex H hereto.  If any
Assignor shall at any time after the date of this Agreement acquire a Commercial
Tort Claim in an amount (taking the greater of the aggregate claimed damages
thereunder or the reasonably estimated value thereof) of $250,000 or more, such
Assignor shall promptly notify the Collateral Agent thereof in a writing signed
by such Assignor and describing the details thereof and shall grant to the
Collateral Agent in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

 

3.12  Chattel Paper.  Upon the request of the Collateral Agent made at any time
or from time to time, each Assignor shall promptly furnish to the Collateral
Agent a list of all Electronic Chattel Paper held or owned by such Assignor. 
Furthermore, if requested by the Collateral Agent, each Assignor shall promptly
take all actions which are reasonably requested by the Collateral Agent so that
the Collateral Agent has “control” of all Electronic Chattel Paper in accordance
with the requirements of Section 9-105 of the UCC.  Each Assignor will promptly
(and in any event within 10 days) following any request by the Collateral Agent,
deliver all of its Tangible Chattel Paper to the Collateral Agent.

 

3.13  Further Actions.  Each Assignor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps, including any and all
actions as may be necessary or required under the Federal Assignment of Claims
Act, relating to its Accounts, Contracts, Instruments and other property or
rights covered by the security interest hereby granted, as the Collateral Agent
may reasonably require.

 

12

--------------------------------------------------------------------------------


 

ARTICLE IV

 

SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

 

4.1  Additional Representations and Warranties.  Each Assignor represents and
warrants that it is the true and lawful owner of or otherwise has the right to
use the registered Marks and Domain Names listed in Annex I hereto for such
Assignor and that said listed Marks and Domain Names include all United States
marks and applications for United States marks registered in the United States
Patent and Trademark Office and all Domain Names that such Assignor owns or uses
in connection with its business as of the date hereof.  Each Assignor represents
and warrants that it owns, is licensed to use or otherwise has the right to use,
all Marks and Domain Names that it uses.  Each Assignor further warrants that it
has no knowledge of any third party claim received by it that any aspect of such
Assignor’s present or contemplated business operations infringes or will
infringe any trademark, service mark or trade name of any other Person other
than as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Each Assignor represents and
warrants that it is the true and lawful owner of or otherwise has the right to
use all U.S. trademark registrations and applications and Domain Name
registrations listed in Annex I hereto and that said registrations are valid,
subsisting, have not been canceled and that such Assignor is not aware of any
third-party claim that any of said registrations is invalid or unenforceable,
and is not aware that there is any reason that any of said registrations is
invalid or unenforceable, and is not aware that there is any reason that any of
said applications will not mature into registrations.  Each Assignor hereby
grants to the Collateral Agent an absolute power of attorney to sign, upon the
occurrence and during the continuance of an Event of Default and in connection
with the exercise of remedies hereunder, any document which may be required by
the United States Patent and Trademark Office or similar registrar in order to
effect an absolute assignment of all right, title and interest in each Mark
and/or Domain Name, and record the same.

 

4.2  Licenses and Assignments.  Except as otherwise permitted by the Secured
Debt Agreements, each Assignor hereby agrees not to divest itself of any right
under any Mark or Domain Name absent prior written approval of the Collateral
Agent.

 

4.3  Infringements.  Each Assignor agrees, promptly upon learning thereof, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, any
party who such Assignor believes is, or may be, infringing or diluting or
otherwise violating any of such Assignor’s rights in and to any Mark or Domain
Name in any manner that could reasonably be expected to have a Material Adverse
Effect, or with respect to any party claiming, in writing or to the knowledge of
any senior or executive officer of any Assignor, that such Assignor’s use of any
Mark or Domain Name material to such Assignor’s business violates in any
material respect any property right of that party.  Each Assignor further agrees
to prosecute diligently in accordance with its reasonable business practices any
Person infringing any of its Marks or Domain Names in any manner that could
reasonably be expected to have a Material Adverse Effect.

 

4.4  Preservation of Marks and Domain Names.  Each Assignor agrees to use its
Marks and Domain Names which are material to such Assignor’s business in
interstate commerce during the time in which this Agreement is in effect and to
take all such other actions

 

13

--------------------------------------------------------------------------------


 

as are reasonably necessary to preserve such Marks as trademarks or service
marks under the laws of the United States (other than any such Marks which are
no longer used or useful in its business or operations).

 

4.5  Maintenance of Registration.  Each Assignor shall, at its own expense,
diligently process all documents reasonably required to maintain all Mark and/or
Domain Name registrations, including but not limited to affidavits of use and
applications for renewals of registration in the United States Patent and
Trademark Office for all of its material registered Marks, and shall pay all
fees and disbursements in connection therewith and shall not abandon any such
filing of affidavit of use or any such application of renewal prior to the
exhaustion of all administrative and judicial remedies without prior written
consent of the Collateral Agent (other than with respect to registrations and
applications deemed by such Assignor in its reasonable business judgment to be
no longer prudent to pursue).

 

4.6  Future Registered Marks and Domain Names.  If any Mark registration is
issued hereafter to any Assignor as a result of any application now or hereafter
pending before the United States Patent and Trademark Office or any Domain Name
is registered by Assignor, within 30 days of receipt of such certificate or
similar indicia of ownership, such Assignor shall deliver to the Collateral
Agent a copy of such registration certificate or similar indicia of ownership,
and a grant of a security interest in such Mark and/or Domain Name, to the
Collateral Agent and at the expense of such Assignor, confirming the grant of a
security interest in such Mark and/or Domain Name to the Collateral Agent
hereunder, the form of such security to be substantially in the form of Annex L
hereto or in such other form as may be reasonably satisfactory to the Collateral
Agent.

 

4.7  Remedies.  If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Assignor, take any or
all of the following actions:  (i) declare the entire right, title and interest
of such Assignor in and to each of the Marks and Domain Names, together with all
trademark rights and rights of protection to the same, vested in the Collateral
Agent for the benefit of the Secured Creditors, in which event such rights,
title and interest shall immediately vest, in the Collateral Agent for the
benefit of the Secured Creditors, and the Collateral Agent shall be entitled to
exercise the power of attorney referred to in Section 4.1 hereof to execute,
cause to be acknowledged and notarized and record said absolute assignment with
the applicable agency or registrar; (ii) take and use or sell the Marks or
Domain Names and the goodwill of such Assignor’s business symbolized by the
Marks or Domain Names and the right to carry on the business and use the assets
of such Assignor in connection with which the Marks or Domain Names have been
used; and (iii) direct such Assignor to refrain, in which event such Assignor
shall refrain, from using the Marks or Domain Names in any manner whatsoever,
directly or indirectly, and such Assignor shall execute such further documents
that the Collateral Agent may reasonably request to further confirm this and to
transfer ownership of the Marks or Domain Names and registrations and any
pending trademark applications in the United States Patent and Trademark Office
or applicable Domain Name registrar to the Collateral Agent.

 

14

--------------------------------------------------------------------------------


 

ARTICLE V

 

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

 

5.1  Additional Representations and Warranties.  Each Assignor represents and
warrants that it is the true and lawful owner of all rights in (i) all Trade
Secret Rights, (ii) the Patents listed in Annex J hereto for such Assignor and
that said Patents include all the United States patents and applications for
United States patents that such Assignor owns as of the date hereof and (iii)
the Copyrights listed in Annex K hereto for such Assignor and that said
Copyrights include all the United States copyrights registered with the United
States Copyright Office and applications to United States copyrights that such
Assignor owns as of the date hereof.  Each Assignor further warrants that it has
no knowledge of any third party claim that any aspect of such Assignor’s present
or contemplated business operations infringes or will infringe any patent of any
other Person or such Assignor has misappropriated any trade secret or
proprietary information which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  Each Assignor hereby
grants to the Collateral Agent an absolute power of attorney to sign, upon the
occurrence and during the continuance of any Event of Default and in connection
with the exercise of remedies hereunder, any document which may be required by
the United States Patent and Trademark Office or the United States Copyright
Office in order to effect an absolute assignment of all right, title and
interest in each Patent or Copyright, and to record the same.

 

5.2  Licenses and Assignments.  Except as otherwise permitted by the Secured
Debt Agreements, each Assignor hereby agrees not to divest itself of any right
under any Patent or Copyright absent prior written approval of the Collateral
Agent.

 

5.3  Infringements.  Each Assignor agrees, promptly upon learning thereof, to
furnish the Collateral Agent in writing with all pertinent information available
to such Assignor with respect to any infringement, contributing infringement or
active inducement to infringe or other violation of such Assignor’s rights in
any Patent or Copyright or to any claim, in writing or to the knowledge of any
senior or executive officer of any Assignor, that the practice of any Patent or
use of any Copyright violates any property right of a third party, or with
respect to any misappropriation of any Trade Secret Right or any claim, in
writing or to the knowledge of any senior or executive officer of any Assignor,
that practice of any Trade Secret Right violates any property right of a third
party, in each case, in any manner which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.  Each
Assignor further agrees, absent direction of the Collateral Agent to the
contrary, to diligently prosecute, in accordance with its reasonable business
judgment, any Person infringing any of its Patents or Copyrights or any Person
misappropriating any of its Trade Secret Rights, in each case to the extent that
such infringement or misappropriation, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

5.4  Maintenance of Patents or Copyrights.  At its own expense, each Assignor
shall make timely payment of all post-issuance fees required to maintain in
force its rights under each of its Patent or Copyright registrations, absent
prior written consent of the Collateral Agent (other than any such Patent or
Copyright registrations which are no longer used or are deemed by

 

15

--------------------------------------------------------------------------------


 

such Assignor in its reasonable business judgment to no longer be useful in its
business or operations).

 

5.5  Prosecution of Patent or Copyright Applications.  At its own expense, each
Assignor shall diligently prosecute all material applications for (i) United
States Patents listed in Annex J hereto and (ii) Copyrights listed on Annex K
hereto, in each case for such Assignor and shall not abandon any such
application prior to exhaustion of all administrative and judicial remedies
(other than applications that are deemed by such Assignor in its reasonable
business judgment to no longer be necessary in the conduct of the Assignor’s
business), absent written consent of the Collateral Agent.

 

5.6  Other Patents and Copyrights.  Within 30 days of the acquisition or
issuance of a United States Patent, registration of a Copyright, or acquisition
of a registered Copyright, or of filing of an application for a United States
Patent or Copyright, the relevant Assignor shall deliver to the Collateral Agent
a copy of said Copyright or Patent, or certificate or registration of, or
application therefor, as the case may be, with a grant of a security interest as
to such Patent or Copyright, as the case may be, to the Collateral Agent and at
the expense of such Assignor, confirming the grant of a security interest, the
form of such grant of a security interest to be substantially in the form of
Annex M or N hereto, as appropriate, or in such other form as may be reasonably
satisfactory to the Collateral Agent.

 

5.7  Remedies.  If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Assignor, take any or
all of the following actions:  (i) declare the entire right, title, and interest
of such Assignor in each of the Patents and Copyrights vested in the Collateral
Agent for the benefit of the Secured Creditors, in which event such right,
title, and interest shall immediately vest in the Collateral Agent for the
benefit of the Secured Creditors, in which case the Collateral Agent shall be
entitled to exercise the power of attorney referred to in Section 5.1 hereof to
execute, cause to be acknowledged and notarized and to record said absolute
assignment with the applicable agency; (ii) take and practice or sell the
Patents and Copyrights; and (iii) direct such Assignor to refrain, in which
event such Assignor shall refrain, from practicing the Patents and using the
Copyrights directly or indirectly, and such Assignor shall execute such further
documents as the Collateral Agent may reasonably request further to confirm this
and to transfer ownership of the Patents and Copyrights to the Collateral Agent
for the benefit of the Secured Creditors.

 

5.8  Subject Patents.  Each Assignor covenants and agrees to use its reasonable
best efforts to provide to the Administrative Agent, within 30 days of the
Initial Borrowing Date (or such later date as is acceptable to the Collateral
Agent in its sole discretion), copies of any Subject Patent Agreements,
provided, however, that if no Subject Patent Agreements are produced within 30
days of the Initial Borrowing Date, the Borrower or such other applicable
Assignor shall take all actions required pursuant to the terms of this Agreement
with respect to Patents in existence on the Initial Borrowing Date to perfect
the Secured Creditors’ security interest in such Assignor’s rights to such
Subject Patent.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VI

 

PROVISIONS CONCERNING ALL COLLATERAL

 

6.1  Protection of Collateral Agent’s Security.  Except as otherwise permitted
by the Secured Debt Agreements, each Assignor will do nothing to impair the
rights of the Collateral Agent in the Collateral.  Each Assignor will at all
times maintain insurance, at such Assignor’s own expense to the extent and in
the manner provided in the Secured Debt Agreements.  Except to the extent
otherwise permitted to be retained by such Assignor or applied by such Assignor
pursuant to the terms of the Secured Debt Agreements, the Collateral Agent
shall, at the time any proceeds of such insurance are distributed to the Secured
Creditors, apply such proceeds in accordance with Section 7.4 hereof.  Each
Assignor assumes all liability and responsibility in connection with the
Collateral acquired by it and the liability of such Assignor to pay the
Obligations shall in no way be affected or diminished by reason of the fact that
such Collateral may be lost, destroyed, stolen, damaged or for any reason
whatsoever unavailable to such Assignor.

 

6.2  Warehouse Receipts Non-Negotiable.  To the extent practicable, each
Assignor agrees that if any warehouse receipt or receipt in the nature of a
warehouse receipt is issued with respect to any of its Inventory, such Assignor
shall request that such warehouse receipt or receipt in the nature thereof shall
not be “negotiable” (as such term is used in Section 7-104 of the Uniform
Commercial Code as in effect in any relevant jurisdiction or under other
relevant law).

 

6.3  Additional Information.  Each Assignor will, at its own expense, from time
to time upon the reasonable request of the Collateral Agent, promptly (and in
any event within 10 days after its receipt of the respective request) furnish to
the Collateral Agent such information with respect to the Collateral (including
the identity of the Collateral or such components thereof as may have been
requested by the Collateral Agent, the value and location of such Collateral,
etc.) as may be reasonably requested by the Collateral Agent.  Without limiting
the forgoing, each Assignor agrees that it shall promptly (and in any event
within 10 days after its receipt of the respective request) furnish to the
Collateral Agent such updated Annexes hereto as may from time to time be
reasonably requested by the Collateral Agent.

 

6.4  Further Actions.  Each Assignor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Collateral Agent deems reasonably appropriate or advisable to perfect, preserve
or protect its security interest in the Collateral, provided that any such
actions taken to perfect, preserve or protect the security interest in the
Collateral pursuant to the laws of a Foreign Jurisdiction shall only required to
the extent such actions are practicable (in accordance with the requirements of
local law and taking into account such cost and practicality

 

17

--------------------------------------------------------------------------------


 

considerations as may be reasonably agreed by the Collateral Agent, based on the
advice of local counsel).

 

6.5  Financing Statements.  Each Assignor agrees to deliver to the Collateral
Agent such financing statements, in form reasonably acceptable to the Collateral
Agent, as the Collateral Agent may from time to time reasonably request or as
are reasonably necessary or desirable in the opinion of the Collateral Agent to
establish and maintain a valid, enforceable, perfected security interest in the
Collateral as provided herein and the other rights and security contemplated
hereby.  Each Assignor will pay any applicable filing fees, recordation taxes
and related expenses relating to its Collateral.  Each Assignor hereby
authorizes the Collateral Agent to file any such financing statements without
the signature of such Assignor where permitted by law (and such authorization
includes describing the Collateral as “all assets” of such Assignor).

 

ARTICLE VII

 

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

 

7.1  Remedies; Obtaining the Collateral Upon Default.  Each Assignor agrees
that, if any Event of Default shall have occurred and be continuing, then and in
every such case, the Collateral Agent, in addition to any rights now or
hereafter existing under applicable law and under the other provisions of this
Agreement, shall have all rights as a secured creditor under any UCC, and such
additional rights and remedies to which a secured creditor is entitled under the
laws in effect in all relevant jurisdictions and may:

 

(I)            PERSONALLY, OR BY AGENTS OR ATTORNEYS, IMMEDIATELY TAKE
POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, FROM SUCH ASSIGNOR OR ANY
OTHER PERSON WHO THEN HAS POSSESSION OF ANY PART THEREOF WITH OR WITHOUT NOTICE
OR PROCESS OF LAW, AND FOR THAT PURPOSE MAY ENTER UPON SUCH ASSIGNOR’S PREMISES
WHERE ANY OF THE COLLATERAL IS LOCATED AND REMOVE THE SAME AND USE IN CONNECTION
WITH SUCH REMOVAL ANY AND ALL SERVICES, SUPPLIES, AIDS AND OTHER FACILITIES OF
SUCH ASSIGNOR;

 

(II)           INSTRUCT THE OBLIGOR OR OBLIGORS ON ANY AGREEMENT, INSTRUMENT OR
OTHER OBLIGATION (INCLUDING, WITHOUT LIMITATION, THE ACCOUNTS AND THE CONTRACTS)
CONSTITUTING THE COLLATERAL TO MAKE ANY PAYMENT REQUIRED BY THE TERMS OF SUCH
AGREEMENT, INSTRUMENT OR OTHER OBLIGATION DIRECTLY TO THE COLLATERAL AGENT AND
MAY EXERCISE ANY AND ALL REMEDIES OF SUCH ASSIGNOR IN RESPECT OF SUCH
COLLATERAL;

 

(III)          INSTRUCT ALL BANKS WHICH HAVE ENTERED INTO A CONTROL AGREEMENT
WITH THE COLLATERAL AGENT TO TRANSFER ALL MONIES, SECURITIES AND INSTRUMENTS
HELD BY SUCH DEPOSITARY BANK TO THE CASH COLLATERAL ACCOUNT;

 

(IV)          SELL, ASSIGN OR OTHERWISE LIQUIDATE ANY OR ALL OF THE COLLATERAL
OR ANY PART THEREOF IN ACCORDANCE WITH SECTION 7.2 HEREOF, OR DIRECT SUCH
ASSIGNOR TO SELL, ASSIGN OR OTHERWISE LIQUIDATE ANY OR ALL OF THE COLLATERAL OR
ANY PART THEREOF, AND, IN EACH CASE, TAKE POSSESSION OF THE PROCEEDS OF ANY SUCH
SALE OR LIQUIDATION;

 

18

--------------------------------------------------------------------------------


 

(V)           TAKE POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, BY
DIRECTING SUCH ASSIGNOR IN WRITING TO DELIVER THE SAME TO THE COLLATERAL AGENT
AT ANY REASONABLE PLACE OR PLACES DESIGNATED BY THE COLLATERAL AGENT, IN WHICH
EVENT SUCH ASSIGNOR SHALL AT ITS OWN EXPENSE:

 

(x)            forthwith cause the same to be moved to the place or places so
designated by the Collateral Agent and there delivered to the Collateral Agent;

 

(y)           store and keep any Collateral so delivered to the Collateral Agent
at such place or places pending further action by the Collateral Agent as
provided in Section 7.2 hereof; and

 

(z)            while the Collateral shall be so stored and kept, provide such
security and maintenance services as shall be reasonably necessary to protect
the same and to preserve and maintain it in good condition;

 

(VI)          LICENSE OR SUBLICENSE, WHETHER ON AN EXCLUSIVE OR NONEXCLUSIVE
BASIS, ANY MARKS, DOMAIN NAMES, PATENTS OR COPYRIGHTS INCLUDED IN THE COLLATERAL
FOR SUCH TERM AND ON SUCH CONDITIONS AND IN SUCH MANNER AS THE COLLATERAL AGENT
SHALL IN ITS SOLE JUDGMENT DETERMINE;

 

(VII)         APPLY ANY MONIES CONSTITUTING COLLATERAL OR PROCEEDS THEREOF IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 7.4 HEREOF; AND

 

(VIII)        TAKE ANY OTHER ACTION AS SPECIFIED IN CLAUSES (1) THROUGH (5),
INCLUSIVE, OF SECTION 9-607 OF THE UCC;

 

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation.  By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent for the benefit of the Secured Creditors upon the terms of
this Agreement and the other Security Documents.

 

7.2  Remedies; Disposition of the Collateral.  If any Event of Default shall
have occurred and be continuing, then any Collateral repossessed by the
Collateral Agent under or pursuant to Section 7.1 hereof and any other
Collateral whether or not so repossessed by the Collateral Agent, may be sold,
assigned, leased or otherwise disposed of under one or more contracts or as an
entirety, and without the necessity of gathering at the place of sale the
property to be sold, and in general in such manner, at such time or times, at
such place or places and on such terms as the Collateral Agent may, in
compliance with any mandatory requirements of applicable law, determine to be
commercially reasonable.  Any of the Collateral may be sold, leased or

 

19

--------------------------------------------------------------------------------


 

otherwise disposed of, in the condition in which the same existed when taken by
the Collateral Agent or after any overhaul or repair at the expense of the
relevant Assignor which the Collateral Agent shall determine to be commercially
reasonable.  Any such sale, lease or other disposition may be effected by means
of a public disposition or private disposition, effected in accordance with the
applicable requirements (in each case if and to the extent applicable) of
Sections 9-610 through 9-613 of the UCC and/or such other mandatory requirements
of applicable law as may apply to the respective disposition.  The Collateral
Agent may, without notice or publication, adjourn any public or private
disposition or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the disposition, and such disposition may be
made at any time or place to which the disposition may be so adjourned.  To the
extent permitted by any such requirement of law, the Collateral Agent may bid
for and become the purchaser (and may pay all or any portion of the purchase
price by crediting Obligations against the purchase price) of the Collateral or
any item thereof, offered for disposition in accordance with this Section 7.2
without accountability to the relevant Assignor.  If, under applicable law, the
Collateral Agent shall be permitted to make disposition of the Collateral within
a period of time which does not permit the giving of notice to the relevant
Assignor as hereinabove specified, the Collateral Agent need give such Assignor
only such notice of disposition as shall be required by  such applicable law. 
Each Assignor agrees to do or cause to be done all such other acts and things as
may be reasonably necessary to make such disposition or dispositions of all or
any portion of the Collateral valid and binding and in compliance with any and
all applicable laws, regulations, orders, writs, injunctions, decrees or awards
of any and all courts, arbitrators or governmental instrumentalities, domestic
or foreign, having jurisdiction over any such sale or sales, all at such
Assignor’s expense.

 

7.3  Waiver of Claims.  Except as otherwise provided in this Agreement, EACH
ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Assignor hereby further waives, to the extent permitted by
law:

 

(I)            ALL DAMAGES OCCASIONED BY SUCH TAKING OF POSSESSION OR ANY SUCH
DISPOSITION EXCEPT ANY DAMAGES WHICH ARE THE DIRECT RESULT OF THE COLLATERAL
AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION);

 

(II)           ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND TERMS OF SALE OR
OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE COLLATERAL AGENT’S
RIGHTS HEREUNDER; AND

 

(III)          ALL RIGHTS OF REDEMPTION, APPRAISEMENT, VALUATION, STAY,
EXTENSION OR MORATORIUM NOW OR HEREAFTER IN FORCE UNDER ANY APPLICABLE LAW IN
ORDER TO PREVENT OR DELAY THE ENFORCEMENT OF THIS AGREEMENT OR THE ABSOLUTE SALE
OF THE COLLATERAL OR ANY PORTION THEREOF, AND EACH ASSIGNOR, FOR ITSELF AND ALL
WHO MAY CLAIM UNDER IT, INSOFAR AS IT OR THEY NOW OR HEREAFTER LAWFULLY MAY,
HEREBY WAIVES THE BENEFIT OF ALL SUCH LAWS.

 

20

--------------------------------------------------------------------------------


 

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

 

7.4  Application of Proceeds.  (a)  All moneys collected by the Collateral Agent
(or, to the extent the Pledge Agreement or any other Security Document requires
proceeds of collateral under such other Security Document to be applied in
accordance with the provisions of this Agreement, the Pledgee or collateral
agent under such other Security Document) upon any sale or other disposition of
the Collateral, together with all other moneys received by the Collateral Agent
hereunder, shall be applied as follows:

 

(I)            FIRST, TO THE PAYMENT OF ALL AMOUNTS OWING THE COLLATERAL AGENT
OF THE TYPE DESCRIBED IN CLAUSES (IV), (V) AND (VI) OF THE DEFINITION OF
“OBLIGATIONS”;

 

(II)           SECOND, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSE (I), AN AMOUNT EQUAL TO THE OUTSTANDING PRIMARY
OBLIGATIONS SHALL BE PAID TO THE SECURED CREDITORS AS PROVIDED IN SECTION 7.4(E)
HEREOF, WITH EACH SECURED CREDITOR RECEIVING AN AMOUNT EQUAL TO ITS OUTSTANDING
PRIMARY OBLIGATIONS OR, IF THE PROCEEDS ARE INSUFFICIENT TO PAY IN FULL ALL SUCH
PRIMARY OBLIGATIONS, ITS PRO RATA SHARE OF THE AMOUNT REMAINING TO BE
DISTRIBUTED;

 

(III)          THIRD, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSES (I) AND (II), AN AMOUNT EQUAL TO THE
OUTSTANDING SECONDARY OBLIGATIONS SHALL BE PAID TO THE SECURED CREDITORS AS
PROVIDED IN SECTION 7.4(E) HEREOF, WITH EACH SECURED CREDITOR RECEIVING AN
AMOUNT EQUAL TO ITS OUTSTANDING SECONDARY OBLIGATIONS OR, IF THE PROCEEDS ARE
INSUFFICIENT TO PAY IN FULL ALL SUCH SECONDARY OBLIGATIONS, ITS PRO RATA SHARE
OF THE AMOUNT REMAINING TO BE DISTRIBUTED; AND

 

(IV)          FOURTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSES (I) THROUGH (III), INCLUSIVE, AND FOLLOWING
THE TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 10.8(A) HEREOF, TO THE
RELEVANT ASSIGNOR OR TO WHOMEVER MAY BE LAWFULLY ENTITLED TO RECEIVE SUCH
SURPLUS.

 


(B)           FOR PURPOSES OF THIS AGREEMENT, (X) “PRO RATA SHARE” SHALL MEAN,
WHEN CALCULATING A SECURED CREDITOR’S PORTION OF ANY DISTRIBUTION OR AMOUNT,
THAT AMOUNT (EXPRESSED AS A PERCENTAGE) EQUAL TO A FRACTION THE NUMERATOR OF
WHICH IS THE THEN UNPAID AMOUNT OF SUCH SECURED CREDITOR’S PRIMARY OBLIGATIONS
OR SECONDARY OBLIGATIONS, AS THE CASE MAY BE, AND THE DENOMINATOR OF WHICH IS
THE THEN OUTSTANDING AMOUNT OF ALL PRIMARY OBLIGATIONS OR SECONDARY OBLIGATIONS,
AS THE CASE MAY BE, (Y) “PRIMARY OBLIGATIONS” SHALL MEAN (I) IN THE CASE OF THE
CREDIT DOCUMENT OBLIGATIONS, ALL PRINCIPAL OF, PREMIUM, FEES AND INTEREST ON,
ALL LOANS, ALL UNPAID DRAWINGS (INCLUDING INTEREST THEREON), THE STATED AMOUNT
OF ALL OUTSTANDING LETTERS OF CREDIT AND ALL FEES, (II) IN THE CASE OF THE
HEDGING OBLIGATIONS, ALL AMOUNTS DUE UNDER EACH INTEREST RATE PROTECTION
AGREEMENT AND EACH OTHER HEDGING AGREEMENT WITH A HEDGING CREDITOR (OTHER THAN
INDEMNITIES, FEES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES) AND SIMILAR

 

21

--------------------------------------------------------------------------------


 

obligations and liabilities) and (iii) in the case of the Secured Supplemental
L/C Obligations, the stated amount of, and all other amounts (including unpaid
drawings, interest thereon and regularly accruing fees and expenses) due under
or in respect of, each Secured Supplemental Letter of Credit (other than
indemnities, other fees (including, without limitation, attorneys’ fees) and
similar obligations and liabilities) and (z) “Secondary Obligations” shall mean
all Obligations other than Primary Obligations.


 


(C)           WHEN PAYMENTS TO SECURED CREDITORS ARE BASED UPON THEIR RESPECTIVE
PRO RATA SHARES, THE AMOUNTS RECEIVED BY SUCH SECURED CREDITORS HEREUNDER SHALL
BE APPLIED (FOR PURPOSES OF MAKING DETERMINATIONS UNDER THIS SECTION 7.4 ONLY)
(I) FIRST, TO THEIR PRIMARY OBLIGATIONS AND (II) SECOND, TO THEIR  SECONDARY
OBLIGATIONS.  IF ANY PAYMENT TO ANY SECURED CREDITOR OF ITS PRO RATA SHARE OF
ANY DISTRIBUTION WOULD RESULT IN OVERPAYMENT TO SUCH SECURED CREDITOR, SUCH
EXCESS AMOUNT SHALL INSTEAD BE DISTRIBUTED IN RESPECT OF THE UNPAID PRIMARY
OBLIGATIONS OR  SECONDARY OBLIGATIONS, AS THE CASE MAY BE, OF THE OTHER SECURED
CREDITORS, WITH EACH SECURED CREDITOR WHOSE PRIMARY OBLIGATIONS OR SECONDARY
OBLIGATIONS, AS THE CASE MAY BE, HAVE NOT BEEN PAID IN FULL TO RECEIVE AN AMOUNT
EQUAL TO SUCH EXCESS AMOUNT MULTIPLIED BY A FRACTION THE NUMERATOR OF WHICH IS
THE UNPAID PRIMARY OBLIGATIONS OR SECONDARY OBLIGATIONS, AS THE CASE MAY BE, OF
SUCH SECURED CREDITOR AND THE DENOMINATOR OF WHICH IS THE UNPAID PRIMARY
OBLIGATIONS OR  SECONDARY OBLIGATIONS, AS THE CASE MAY BE, OF ALL SECURED
CREDITORS ENTITLED TO SUCH DISTRIBUTION.


 


(D)           EACH OF THE SECURED CREDITORS, BY THEIR ACCEPTANCE OF THE BENEFITS
HEREOF AND OF THE OTHER SECURITY DOCUMENTS, AGREES AND ACKNOWLEDGES THAT IF THE
LENDER CREDITORS OR THE SECURED SUPPLEMENTAL L/C CREDITORS RECEIVE A
DISTRIBUTION ON ACCOUNT OF UNDRAWN AMOUNTS WITH RESPECT TO (X) LETTERS OF CREDIT
ISSUED UNDER THE CREDIT AGREEMENT (WHICH SHALL ONLY OCCUR AFTER ALL OUTSTANDING
REVOLVING LOANS UNDER THE CREDIT AGREEMENT AND UNPAID DRAWINGS HAVE BEEN PAID IN
FULL) OR (Y) SECURED SUPPLEMENTAL LETTERS OF CREDIT, AS THE CASE MAY BE, SUCH
AMOUNTS SHALL BE PAID TO THE ADMINISTRATIVE AGENT UNDER THE CREDIT AGREEMENT AND
HELD BY IT, FOR THE EQUAL AND RATABLE BENEFIT OF THE LENDER CREDITORS AND
SECURED SUPPLEMENTAL L/C CREDITORS, AS CASH SECURITY FOR THE REPAYMENT OF
OBLIGATIONS OWING TO THE LENDER CREDITORS AND SECURED SUPPLEMENTAL L/C CREDITORS
AS SUCH.  IF ANY AMOUNTS ARE HELD AS CASH SECURITY PURSUANT TO THE IMMEDIATELY
PRECEDING SENTENCE, THEN UPON THE TERMINATION OF ALL OUTSTANDING LETTERS OF
CREDIT UNDER THE CREDIT AGREEMENT AND ALL OUTSTANDING SECURED SUPPLEMENTAL
LETTERS OF CREDIT, AND AFTER THE APPLICATION OF ALL SUCH CASH SECURITY TO THE
REPAYMENT OF (X) ALL OBLIGATIONS OWING TO THE LENDER CREDITORS AFTER GIVING
EFFECT TO THE TERMINATION OF ALL SUCH LETTERS OF CREDIT AND (Y) ALL OBLIGATIONS
OWING TO THE SECURED SUPPLEMENTAL L/C CREDITORS AFTER GIVING EFFECT TO THE
TERMINATION OF ALL SUCH SECURED SUPPLEMENTAL LETTERS OF CREDIT, IF THERE REMAINS
ANY EXCESS CASH, SUCH EXCESS CASH SHALL BE RETURNED BY THE ADMINISTRATIVE AGENT
TO THE COLLATERAL AGENT FOR DISTRIBUTION IN ACCORDANCE WITH SECTION 7.4(A)
HEREOF.


 


(E)           ALL PAYMENTS REQUIRED TO BE MADE HEREUNDER SHALL BE MADE (X) IF TO
THE  LENDER CREDITORS, TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDER
CREDITORS, AND (Y) IF TO ANY OTHER CREDITOR, TO THE TRUSTEE, PAYING AGENT OR
OTHER SIMILAR REPRESENTATIVE (EACH, A “REPRESENTATIVE”) FOR SUCH OTHER CREDITOR
OR, IN THE ABSENCE OF SUCH A REPRESENTATIVE, DIRECTLY TO THE RELEVANT OTHER
CREDITOR.


 


(F)            FOR PURPOSES OF APPLYING PAYMENTS RECEIVED IN ACCORDANCE WITH
THIS SECTION 7.4, THE COLLATERAL AGENT SHALL BE ENTITLED TO RELY UPON (I) THE
ADMINISTRATIVE AGENT AND

 

22

--------------------------------------------------------------------------------


 

(ii) the Representative or, in the absence of such a Representative, upon the
Other Creditors for a determination (which the Administrative Agent, each
Representative and the Other Creditors agree (or shall agree) to provide upon
request of the Collateral Agent) of the outstanding Primary Obligations and
Secondary Obligations owed to the Lender Creditors or the Other Creditors, as
the case may be.  Unless it has received written notice from a Lender Creditor
or an Other Creditor to the contrary, the Administrative Agent and each
Representative, in furnishing information pursuant to the preceding sentence,
and the Collateral Agent, in acting hereunder, shall be entitled to assume that
no Secondary Obligations are outstanding. Unless it has written notice from an
Other Creditor to the contrary, the Collateral Agent, in acting hereunder, shall
be entitled to assume that no Interest Rate Protection Agreements or Other
Hedging Agreements are in existence.


 


(G)           IT IS UNDERSTOOD THAT THE ASSIGNORS SHALL REMAIN JOINTLY AND
SEVERALLY LIABLE TO THE EXTENT OF ANY DEFICIENCY BETWEEN THE AMOUNT OF THE
PROCEEDS OF THE COLLATERAL AND THE AGGREGATE AMOUNT OF THE OBLIGATIONS.


 

7.5  Remedies Cumulative.  Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent.  All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others.  No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof.  No notice to or demand on any
Assignor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand.  In the event that the Collateral Agent shall bring any suit
to enforce any of its rights hereunder and shall be entitled to judgment, then
in such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.

 

7.6  Discontinuance of Proceedings.  In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

 

23

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

INDEMNITY

 

8.1  Indemnity.  (a)  Each Assignor jointly and severally agrees to indemnify,
reimburse and hold the Collateral Agent, each other Secured Creditor and their
respective successors, assigns, employees, affiliates and agents (hereinafter in
this Section 8.1 referred to individually as “Indemnitee,” and collectively as
“Indemnitees”) harmless from any and all liabilities, obligations, damages,
injuries, penalties, claims, demands, actions, suits, judgments and any and all
costs, expenses or disbursements (including reasonable attorneys’ fees and
expenses) (for the purposes of this Section 8.1 the foregoing are collectively
called “expenses”) of whatsoever kind and nature imposed on, asserted against or
incurred by any of the Indemnitees in any way relating to or arising out of this
Agreement, any other Secured Debt Agreement or any other document executed in
connection herewith or therewith or in any other way connected with the
administration of the transactions contemplated hereby or thereby or the
enforcement of any of the terms of, or the preservation of any rights under any
thereof, or in any way relating to or arising out of the manufacture, ownership,
ordering, purchase, delivery, control, acceptance, lease, financing, possession,
operation, condition, sale, return or other disposition, or use of the
Collateral (including, without limitation, latent or other defects, whether or
not discoverable), the violation of the laws of any country, state or other
governmental body or unit, any tort (including, without limitation, claims
arising or imposed under the doctrine of strict liability, or for or on account
of injury to or the death of any Person (including any Indemnitee), or property
damage), or contract claim; provided that no Indemnitee shall be indemnified
pursuant to this Section 8.1(a) for losses, damages or liabilities to the extent
caused by the gross negligence or willful misconduct of such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).  Each Assignor agrees that upon written notice by any Indemnitee of
the assertion of such a liability, obligation, damage, injury, penalty, claim,
demand, action, suit or judgment, the relevant Assignor shall assume full
responsibility for the defense thereof.  Each Indemnitee agrees to use its best
efforts to promptly notify the relevant Assignor of any such assertion of which
such Indemnitee has knowledge.

 


(B)           WITHOUT LIMITING THE APPLICATION OF SECTION 8.1(A) HEREOF AND
SUBJECT TO SECTION 8.03(C) OF THE CREDIT AGREEMENT, EACH ASSIGNOR AGREES,
JOINTLY AND SEVERALLY, TO PAY OR REIMBURSE THE COLLATERAL AGENT FOR ANY AND ALL
REASONABLE FEES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE INCURRED IN
CONNECTION WITH THE CREATION, PRESERVATION OR PROTECTION OF THE COLLATERAL
AGENT’S LIENS ON, AND SECURITY INTEREST IN, THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ALL FEES AND TAXES IN CONNECTION WITH THE RECORDING OR FILING OF
INSTRUMENTS AND DOCUMENTS IN PUBLIC OFFICES, PAYMENT OR DISCHARGE OF ANY TAXES
OR LIENS UPON OR IN RESPECT OF THE COLLATERAL, PREMIUMS FOR INSURANCE WITH
RESPECT TO THE COLLATERAL AND ALL OTHER FEES, COSTS AND EXPENSES IN CONNECTION
WITH PROTECTING, MAINTAINING OR PRESERVING THE COLLATERAL AND THE COLLATERAL
AGENT’S INTEREST THEREIN, WHETHER THROUGH JUDICIAL PROCEEDINGS OR OTHERWISE, OR
IN DEFENDING OR PROSECUTING ANY ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THE COLLATERAL.


 


(C)           WITHOUT LIMITING THE APPLICATION OF SECTION 8.1(A) OR (B) HEREOF,
EACH ASSIGNOR AGREES, JOINTLY AND SEVERALLY, TO PAY, INDEMNIFY AND HOLD EACH
INDEMNITEE HARMLESS FROM AND AGAINST ANY LOSS, COSTS, DAMAGES AND EXPENSES WHICH
SUCH INDEMNITEE MAY SUFFER,

 

24

--------------------------------------------------------------------------------


 

expend or incur in consequence of or growing out of any misrepresentation by any
Assignor in this Agreement, any other Secured Debt Agreement or in any writing
contemplated by or made or delivered pursuant to or in connection with this
Agreement or any other Secured Debt Agreement.


 


(D)           IF AND TO THE EXTENT THAT THE OBLIGATIONS OF ANY ASSIGNOR UNDER
THIS SECTION 8.1 ARE UNENFORCEABLE FOR ANY REASON, SUCH ASSIGNOR HEREBY AGREES
TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF SUCH
OBLIGATIONS WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.


 

8.2  Indemnity Obligations Secured by Collateral; Survival.  Any amounts paid by
any Indemnitee as to which such Indemnitee has the right to reimbursement shall
constitute Obligations secured by the Collateral.  The indemnity obligations of
each Assignor contained in this Article VIII shall continue in full force and
effect notwithstanding the full payment of all of the other Obligations and
notwithstanding the full payment of all the Notes issued, and Loans made, under
the Credit Agreement, the termination of all Letters of Credit issued under the
Credit Agreement, the termination of all Interest Rate Protection Agreements and
Other Hedging Agreements entered into with the Hedging Creditors, the
termination of all Secured Supplemental Letters of Credit issued by a Secured
Supplemental L/C Creditor and the payment of all other Obligations and
notwithstanding the discharge thereof and the occurrence of the Termination
Date.

 

ARTICLE IX

 

DEFINITIONS

 

The following terms shall have the meanings herein specified.  Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

 

“Account” shall mean any “account” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event shall include but shall not be limited to, all rights to payment of
any monetary obligation, whether or not earned by performance, (i) for property
that has been or is to be sold, leased, licensed, assigned or otherwise disposed
of, (ii) for services rendered or to be rendered, (iii) for a policy of
insurance issued or to be issued, (iv) for a secondary obligation incurred or to
be incurred, (v) for energy provided or to be provided, (vi) for the use or hire
of a vessel under a charter or other contract, (vii) arising out of the use of a
credit or charge card or information contained on or for use with the card, or
(viii) as winnings in a lottery or other game of chance operated or sponsored by
a State, governmental unit of a State, or person licensed or authorized to
operate the game by a State or governmental unit of a State.  Without limiting
the foregoing, the term “account” shall include all Health-Care-Insurance
Receivables.

 

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.

 

“Agreement” shall mean this Security Agreement as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.

 

25

--------------------------------------------------------------------------------


 

“As-Extracted Collateral” shall mean “as-extracted collateral” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrower” shall have the meaning provided in the recitals of this Agreement.

 

“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.

 

“Chattel Paper” shall mean “chattel paper” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York.  Without limiting the foregoing, the term “Chattel Paper” shall in any
event include all Tangible Chattel Paper and all Electronic Chattel Paper.

 

“Class” shall have the meaning provided in Section 10.2 of this Agreement.

 

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

 

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

 

“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

 

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any Interest Rate Protection
Agreements, Other Hedging Agreements, licensing agreements and any partnership
agreements, joint venture agree­ments and limited liability company agreements).

 

“Copyrights” shall mean any United States or foreign copyright now or hereafter
owned by any Assignor, including any registrations of any copyrights, in the
United States Copyright Office or any foreign equivalent office, as well as any
application for a copyright registration now or hereafter made with the United
States Copyright Office or any foreign equivalent office by any Assignor.

 

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

 

26

--------------------------------------------------------------------------------


 

“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article IX.

 

“Credit Document Obligations Termination Date” shall mean the first date after
the Effective Date upon which all Credit Document Obligations have been paid in
full and all Commitments and Letters of Credit under the Credit Agreement have
been terminated and no further Commitments may be provided thereunder.

 

“Credit Documents” shall have the meaning provided in the Credit Agreement and
shall include any documentation from time to time executed and delivered in
connection with any amendment, modification, extension, renewal, replacement,
restatement, supplementation, refinancing or restructuring of the Credit
Agreement, as set forth in the recitals to this Agreement.

 

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York.

 

“Documents” shall mean “documents” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

 

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Assignor now or hereafter has any right, title or interest.

 

“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

“Equipment” shall mean any “equipment” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event, shall include, but shall not be limited to, all machinery, equipment,
furnishings, fixtures and vehicles now or hereafter owned by any Assignor and
any and all additions, substitutions and replacements of any of the foregoing
and all accessions thereto, wherever located, together with all attachments,
com­ponents, parts, equipment and accessories installed thereon or affixed
thereto.

 

“Event of Default” shall mean any Event of Default under, and as defined in any
Secured Debt Agreement and shall in any event include, without limitation, any
payment default on any of the Obligations after the expiration of any applicable
grace period.

 

“Foreign Jurisdiction” shall mean any jurisdiction that is not located in the
United States of any State thereof.

 

“General Intangibles” shall mean “general intangibles” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

 

“Goods” shall mean “goods” as such term is defined in the Uniform Commercial
Code as in effect on the date hereof in the State of New York.

 

27

--------------------------------------------------------------------------------


 

“Health-Care-Insurance Receivable” shall mean any “health-care-insurance
receivable” as such term is defined in the Uniform Commercial Code as in effect
on the date hereof in the State of New York.

 

“Hedging Creditors” shall have the meaning provided in the recitals of this
Agree­ment.

 

“Hedging Obligations” shall have the meaning provided in the definition of
“Obliga­tions” in this Article IX.

 

“Indemnitee” shall have the meaning provided in Section 8.1(a) of this
Agreement.

 

“Instrument” shall mean “instruments” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

 

“Inventory” shall mean merchandise, inventory and goods, and all additions,
substi­tutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manu­facturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Assignor’s customers, and shall specifically include all “inventory” as such
term is defined in the Uniform Commercial Code as in effect on the date hereof
in the State of New York.

 

“Investment Property” shall mean “investment property” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

 

“Lender Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

“Lenders” shall have the meaning provided in the recitals of this Agreement.

 

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.

 

“Marks” shall mean all right, title and interest in and to any trademarks,
service marks and trade names now held or hereafter acquired by any Assignor,
including any registration or application for registration of any trademarks and
service marks now held or hereafter acquired by any Assignor, which are
registered or filed in the United States Patent and Trademark Office or the
equivalent thereof in any state of the United States or any equivalent foreign
office or agency, as well as any unregistered trademarks and service marks used
by an

 

28

--------------------------------------------------------------------------------


 

Assignor and any trade dress including logos, designs, fictitious business names
and other business identifiers used by any Assignor.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, assets, liabilities (actual or contingent), operations or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole.

 

“Obligations” shall mean and include, as to any Assignor, all of the following:

 

(I)            THE FULL AND PROMPT PAYMENT WHEN DUE (WHETHER AT STATED MATURITY,
BY ACCELERATION OR OTHERWISE) OF ALL OBLIGATIONS, LIABILITIES AND INDEBTEDNESS
(INCLUDING, WITHOUT LIMITA­TION, PRINCIPAL, PREMIUM, INTEREST (INCLUDING,
WITHOUT LIMITATION, ALL INTEREST THAT ACCRUES AFTER THE COMMENCEMENT OF ANY
CASE, PROCEEDING OR OTHER ACTION RELATING TO THE BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR SIMILAR PROCEEDING OF ANY ASSIGNOR OR ANY SUBSIDIARY THEREOF
AT THE RATE PROVIDED FOR IN THE RESPECTIVE DOCUMENTATION, WHETHER OR NOT A CLAIM
FOR POST-PETITION INTEREST IS ALLOWED IN ANY SUCH PROCEEDING), REIMBURSEMENT
OBLIGATIONS (CONTINGENT OR OTHERWISE) UNDER LETTERS OF CREDIT, FEES, COSTS AND
INDEMNITIES) OF SUCH ASSIGNOR OWING TO THE LENDER CREDITORS, WHETHER NOW
EXISTING OR HERE­AFTER INCURRED UNDER, ARISING OUT OF, OR IN CONNECTION WITH,
THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS TO WHICH SUCH ASSIGNOR IS A
PARTY (INCLUDING, WITHOUT LIMITATION, IN THE CASE OF EACH ASSIGNOR THAT IS A
SUBSIDIARY GUARANTOR, ALL SUCH OBLIGATIONS, LIABILITIES AND INDEBT­ED­NESS OF
SUCH ASSIGNOR UNDER THE SUBSIDIARIES GUARANTY) AND THE DUE PER­FORMANCE AND
COMPLIANCE BY SUCH ASSIGNOR WITH ALL OF THE TERMS, CONDITIONS AND AGREEMENTS
CONTAINED IN THE CREDIT AGREEMENT AND IN SUCH OTHER CREDIT DOCUMENTS (ALL SUCH
OBLI­GATIONS, LIABILITIES AND INDEBTEDNESS UNDER THIS CLAUSE (I), EXCEPT TO THE
EXTENT CONSISTING OF OBLIGATIONS, LIABILITIES OR INDEBTEDNESS WITH RESPECT TO
INTEREST RATE PROTECTION AGREEMENTS, OTHER HEDGING AGREEMENTS OR SECURED
SUPPLEMENTAL LETTERS OF CREDIT, BEING HEREIN COLLEC­TIVELY CALLED THE “CREDIT
DOCUMENT OBLIGATIONS”);

 

(II)           THE FULL AND PROMPT PAYMENT WHEN DUE (WHETHER AT STATED MATURITY,
BY ACCELERATION OR OTHERWISE) OF ALL OBLIGATIONS, LIABILITIES AND INDEBTEDNESS
(INCLUDING, WITHOUT LIMITATION, ALL INTEREST THAT ACCRUES AFTER THE COMMENCEMENT
OF ANY CASE, PROCEEDING OR OTHER ACTION RELATING TO THE BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR SIMILAR PROCEEDING OF ANY ASSIGNOR OR ANY SUBSIDIARY THEREOF
AT THE RATE PROVIDED FOR IN THE RESPECTIVE DOCUMENTATION, WHETHER OR NOT A CLAIM
FOR POST-PETITION INTEREST IS ALLOWED IN ANY SUCH PROCEEDING) OWING BY SUCH
ASSIGNOR TO THE HEDGING CREDITORS NOW EXISTING OR HEREAFTER INCURRED UNDER,
ARISING OUT OF OR IN CONNECTION WITH EACH INTEREST RATE PROTECTION AGREEMENT AND
OTHER HEDGING AGREEMENT, WHETHER SUCH INTEREST RATE PROTECTION AGREEMENT OR
OTHER HEDGING AGREEMENT IS NOW IN EXISTENCE OR HEREINAFTER ARISING (INCLUDING,
WITHOUT LIMITATION, IN THE CASE OF AN ASSIGNOR THAT IS A SUBSIDIARY GUARANTOR,
ALL OBLIGATIONS, LIABILITIES AND INDEBTEDNESS OF SUCH ASSIGNOR UNDER THE
SUBSIDIARIES GUARANTY IN RESPECT OF THE INTEREST RATE PROTECTION AGREEMENTS AND
OTHER HEDGING AGREEMENTS), AND THE DUE PERFORMANCE AND COMPLIANCE BY SUCH
ASSIGNOR WITH ALL OF THE TERMS, CONDITIONS AND AGREEMENTS CONTAINED IN EACH SUCH
INTEREST RATE PROTECTION AGREEMENT AND OTHER HEDGING AGREEMENT (ALL SUCH
OBLIGATIONS, LIABILITIES AND INDEBTEDNESS UNDER THIS CLAUSE (II) BEING HEREIN
COLLECTIVELY CALLED THE “HEDGING OBLIGATIONS”);

 

29

--------------------------------------------------------------------------------


 

(III)          THE FULL AND PROMPT PAYMENT WHEN DUE (WHETHER AT STATED MATURITY,
BY ACCELERATION OR OTHERWISE) OF ALL OBLIGATIONS, LIABILITIES AND INDEBTEDNESS
(INCLUDING, WITHOUT LIMITATION, REIMBURSEMENT OBLIGATIONS (CONTINGENT OR
OTHERWISE), INTEREST (INCLUDING, WITHOUT LIMITATION, ALL INTEREST THAT ACCRUES
AFTER THE COMMENCEMENT OF ANY CASE, PROCEEDING OR OTHER ACTION RELATING TO THE
BANKRUPTCY, INSOLVENCY, REORGANIZATION OR SIMILAR PROCEEDING OF ANY ASSIGNOR OR
ANY SUBSIDIARY THEREOF AT THE RATE PROVIDED FOR IN THE RESPECTIVE DOCUMENTATION,
WHETHER OR NOT A CLAIM FOR POST-PETITION INTEREST IS ALLOWED IN ANY SUCH
PROCEEDING), FEES AND INDEMNITIES) OWING BY SUCH ASSIGNOR TO THE SECURED
SUPPLEMENTAL L/C CREDITORS NOW EXISTING OR HEREAFTER INCURRED UNDER, ARISING OUT
OF OR IN CONNECTION WITH EACH SECURED SUPPLEMENTAL LETTER OF CREDIT AND EACH
REIMBURSEMENT AGREEMENT (OR SIMILAR AGREEMENT) IN RESPECT THEREOF, WHETHER SUCH
SECURED SUPPLEMENTAL LETTER OF CREDIT AND EACH REIMBURSEMENT AGREEMENT (OR
SIMILAR AGREEMENT) IN RESPECT THEREOF IS NOW IN EXISTENCE OR HEREINAFTER ARISING
(INCLUDING, WITHOUT LIMITATION, IN THE CASE OF AN ASSIGNOR THAT IS A SUBSIDIARY
GUARANTOR, ALL OBLIGATIONS, LIABILITIES AND INDEBTEDNESS OF SUCH ASSIGNOR UNDER
THE SUBSIDIARIES GUARANTY IN RESPECT OF THE SECURED SUPPLEMENTAL LETTERS OF
CREDIT), AND THE DUE PERFORMANCE AND COMPLIANCE BY SUCH ASSIGNOR WITH ALL OF THE
TERMS, CONDITIONS AND AGREEMENTS CONTAINED IN EACH SUCH SECURED SUPPLEMENTAL
LETTER OF CREDIT AND EACH REIMBURSEMENT AGREEMENT (OR SIMILAR AGREEMENT) IN
RESPECT THEREOF (ALL SUCH OBLIGATIONS, LIABILITIES AND INDEBTEDNESS UNDER THIS
CLAUSE (III) BEING HEREIN COLLECTIVELY CALLED THE “SECURED SUPPLEMENTAL L/C
OBLIGATIONS”).

 

(IV)          ANY AND ALL SUMS ADVANCED BY THE COLLATERAL AGENT IN ORDER TO
PRESERVE ITS SECURITY INTEREST IN THE COLLATERAL;

 

(V)           IN THE EVENT OF ANY PROCEEDING FOR THE COLLECTION OR ENFORCEMENT
OF ANY INDEBTEDNESS, OBLIGATIONS, OR LIABILITIES OF SUCH ASSIGNOR REFERRED TO IN
CLAUSES (I), (II) AND (III) OF THIS DEFINITION, AFTER AN EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, THE REASONABLE EXPENSES OF RETAKING, HOLDING,
PREPARING FOR SALE OR LEASE, SELLING OR OTHERWISE DISPOSING OF OR REALIZING ON
THE COLLATERAL, OR OF ANY EXERCISE BY THE COLLATERAL AGENT OF ITS RIGHTS
HEREUNDER, TOGETHER WITH REASONABLE ATTORNEYS’ FEES AND COURT COSTS; AND

 

(VI)          ALL AMOUNTS PAID BY ANY INDEMNITEE AS TO WHICH SUCH INDEMNITEE HAS
THE RIGHT TO REIM­BURSE­MENT UNDER SECTION 8.1 OF THIS AGREEMENT;

 

it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement. 
Notwithstanding anything to the contrary contained above in this definition,
obligations, liabilities and indebtedness which would otherwise constitute
Obligations pursuant to clause (iii) of this definition above shall not
constitute Obligations for purposes of (or be secured pursuant to) this
Agreement if same were incurred (or guaranteed) in violation of the provisions
of the Credit Agreement.

 

“Other Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

30

--------------------------------------------------------------------------------


 

“Other Obligations” shall mean, collectively, the Hedging Obligations and the
Secured Supplemental L/C Obligations.

 

“Patents” shall mean any patent in or to which any Assignor now or hereafter has
any right, title or interest therein, and any divisions, continuations
(including, but not limited to, continuations-in-parts) and improvements
thereof, as well as any application for a patent now or hereafter made by any
Assignor.

 

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.

 

“Primary Obligations” shall have the meaning provided in Section 7.4(b) of this
Agreement.

 

“Pro Rata Share” shall have the meaning provided in Section 7.4(b) of this
Agreement.

 

“Proceeds” shall mean all “proceeds” as such term is defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof and, in
any event, shall also include, but not be limited to, (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the Collateral
Agent or any Assignor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Assignor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any person acting under color of gov­ernmental
authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

 

“Registered Organization” shall have the meaning provided in the Uniform
Commercial Code as in effect in the State of New York.

 

“Representative” shall have the meaning provided in Section 7.4(e) of this
Agreement.

 

“Required Secured Creditors” shall mean (i) at any time prior to the Credit
Document Obligations Termination Date, the Required Lenders (or, to the extent
provided in Section 13.12 of the Credit Agreement, each of the Lenders) and (ii)
at any time on and after the Credit Document Obligations Termination Date, the
holders of a majority of the Other Obligations.

 

“Requisite Creditors” shall have the meaning provided in Section 10.2 of this
Agreement.

 

“Secondary Obligations” shall have the meaning provided in Section 7.4(b) of
this Agreement.

 

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

31

--------------------------------------------------------------------------------


 

“Secured Debt Agreements” shall mean and include (w) this Agreement, (x) the
other Credit Documents, (y) the Interest Rate Protection Agreements and Other
Hedging Agreements entered into with any Hedging Creditor and (z) the Secured
Supplemental Letters of Credit issued by any Secured Supplemental L/C Creditor
and each related reimbursement agreement (or similar agreement).

 

“Secured Supplemental L/C Creditors” shall have the meaning provided in the
recitals of this Agreement.

 

“Secured Supplemental L/C Obligations” shall have the meaning provided in the
definition of “Obligations” in this Article IX.

 

“Secured Supplemental Letters of Credit” shall mean each Supplemental Letter of
Credit designated by the Borrower to be secured by this Agreement and the other
Security Documents and entitled to the benefits of the Subsidiaries Guaranty,
but only to the extent (A) that such Supplemental Letter of Credit is permitted
to be incurred pursuant to the Credit Agreement and (B) the Borrower shall,
notwithstanding the foregoing, have delivered to the Collateral Agent at the
time of the issuance of such Supplemental Letter of Credit a certificate signed
by the Chief Financial Officer or the Treasurer of the Borrower certifying that
such Supplemental Letter of Credit shall constitute a “Secured Supplemental
Letter of Credit” and that the conditions set forth in preceding clause (A)
shall have been satisfied, such certificate to constitute conclusive evidence,
binding for all purposes, that such obligations are secured as provided in this
Agreement and the other Credit Documents; provided that, notwithstanding the
foregoing, the aggregate stated amount of all Supplemental Letters of Credit
(and all drawings thereunder) secured hereunder and entitled to the benefits of
the other Credit Documents as Secured Supplemental Letters of Credit shall not
exceed $10,000,000 at any one time outstanding.

 

“Software” shall mean “software” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

 

“Subject Patent” shall have the meaning provided in Section 1.1(a) of this
Agreement.

 

“Subject Patent Agreement” shall have the meaning provided in Section 1.1(a) of
this Agreement.

 

“Supplemental Letter of Credit” shall have the meaning provided in the Credit
Agreement.

 

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York, now or hereafter owned by any Assignor, or in which any
Assignor has any rights, and, in any event, shall include, but shall not be
limited to all of such Assignor’s rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Account, Chattel Paper, Document, General Intangible,
Instrument or Investment Property.

 

32

--------------------------------------------------------------------------------


 

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

“Termination Date” shall have the meaning provided in Section 10.8(a) of this
Agreement.

 

“Timber-to-be-Cut” shall mean “timber-to-be-cut” as such term is used in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York.

 

“Trade Secrets” shall mean any secretly held existing engineering or other data,
information, production procedures and other know-how relating to the design
manufacture, assembly, installation, use, operation, marketing, sale and/or
servicing of any products or business of an Assignor worldwide whether written
or not.

 

“Trade Secret Rights” shall mean the rights of an Assignor in any Trade Secret
it holds.

 

“Transmitting Utility” shall have the meaning given such term in Section
9-102(a)(80) of the UCC.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

 

“Wachovia Control Agreement” shall mean the Deposit Account Control Agreement
(With Future Notification) among Wachovia Bank, National Association, certain
Assignors and the Collateral Agent, dated December 16, 2003 (as the same may be
amended, restated, modified and/or supplemented from time to time).

 

“Wachovia Deposit Accounts” shall mean the Deposit Accounts subject to the
Wachovia Control Agreement at any time.

 


ARTICLE X


 


MISCELLANEOUS


 

10.1  Notices.  Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph com­pany, cable company or over­night
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Collateral Agent or any Assignor shall not be
effective until received by the Collateral Agent or such Assignor, as the case
may be.  All notices and other communications shall be in writing and addressed
as follows:

 

33

--------------------------------------------------------------------------------


 


(A)


IF TO ANY ASSIGNOR, C/O:


 

 

Duratek, Inc.

 

10100 Old Columbia Road

 

Columbia, MD 21046

 

Attention: Craig T. Bartlett

 

Telephone No.:  (410) 312-5100

 

Telecopier No.:  (410) 290-9112

 

 


(B)


IF TO THE COLLATERAL AGENT, AT:


 

 

Credit Lyonnais New York Branch

 

1301 Avenue of the Americas

 

New York, New York 10019

 

Attention:  Mark Koneval

 

Telephone No.:  (212) 261-7867

 

Telecopier No.:  (212) 261-3375


 


(C)           IF TO ANY LENDER CREDITOR (OTHER THAN THE COLLATERAL AGENT), AT
SUCH ADDRESS AS SUCH LENDER CREDITOR SHALL HAVE SPECIFIED IN THE CREDIT
AGREEMENT;


 


(D)           IF TO ANY OTHER CREDITOR, AT SUCH ADDRESS AS SUCH OTHER CREDITOR
SHALL HAVE SPECIFIED IN WRITING TO THE BORROWER AND THE COLLATERAL AGENT;


 

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

 

10.2  Waiver; Amendment.  Except as provided in Sections 10.8 and 10.12 hereof,
none of the terms and conditions of this Agreement or any other Security
Document may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by each Assignor directly affected thereby (it
being understood that the addition or release of any Assignor hereunder shall
not constitute a change, waiver, discharge or termination affecting any Assignor
other than the Assignor so added or released) and the Collateral Agent (with the
written consent of the Required Secured Creditors); provided, however, that any
change, waiver, modification or variance affecting the rights and benefits of a
single Class of Secured Creditors (and not all Secured Creditors in a like or
similar manner) also shall require the written consent of the Requisite
Creditors of such affected Class.  For the purpose of this Agreement, the term
“Class” shall mean each class of Secured Creditors, i.e., whether (x) the Lender
Creditors as holders of the Credit Document Obligations, (y) the Hedging
Creditors as holders of the Hedging Obligations or (z) the Secured Supplemental
L/C Creditors as holders of the Secured Supplemental L/C Obligations.  For the
purpose of this Agreement, the term “Requisite Creditors” of any Class shall
mean each of (x) with respect to the Credit Document Obligations, the Required
Lenders (or, to the extent provided in Section 13.12 of the Credit Agreement,
each of the Lenders), (y) with respect to the Hedging Obligations, the holders
of at least a majority of all Hedging Obligations outstanding from time to time
and (z) with respect to the Secured Supplemental L/C Obligations, the holders of
at least a majority of all Secured Supplemental L/C Obligations outstanding from
time to time.

 

34

--------------------------------------------------------------------------------


 

10.3  Obligations Absolute.  The obligations of each Assignor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of such Assignor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Secured Debt Agreement; or (c) any
amendment to or modification of any Secured Debt Agreement or any security for
any of the Obligations; whether or not such Assignor shall have notice or
knowledge of any of the foregoing.

 

10.4  Successors and Assigns.  This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 10.8, (ii) be
binding upon each Assignor, its successors and assigns; provided, however, that
no Assignor shall assign any of its rights or obligations hereunder without the
prior written consent of the Collateral Agent (with the prior written consent of
the Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective permitted successors,
transferees and assigns. All agreements, statements, representations and
warranties made by each Assignor herein or in any certificate or other
instrument delivered by such Assignor or on its behalf under this Agreement
shall be considered to have been relied upon by the Secured Credi­tors and shall
survive the execution and delivery of this Agreement and the other Secured Debt
Agreements regardless of any investigation made by the Secured Creditors or on
their behalf.

 

10.5  Headings Descriptive.  The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

10.6  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  (a)  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK IN
EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH ASSIGNOR HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK JURISDICTION OVER SUCH ASSIGNOR, AND
AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID
COURTS THAT ANY SUCH COURT LACKS JURISDICTION OVER SUCH ASSIGNOR.  EACH ASSIGNOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY

 

35

--------------------------------------------------------------------------------


 

REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH ASSIGNOR AT ITS
ADDRESS FOR NOTICES AS PROVIDED IN SECTION 10.1 ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES
ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR
UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL
AGENT UNDER THIS AGREEMENT, OR ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY ASSIGNOR IN ANY OTHER JURISDICTION.

 


(B)           EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.


 


(C)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 

10.7  Assignor’s Duties.  It is expressly agreed, anything herein contained to
the contrary notwithstanding, that each Assignor shall remain liable to perform
all of the obligations, if any, assumed by it with respect to the Collateral and
the Collateral Agent shall not have any obli­gations or liabilities with respect
to any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Assignor under or with respect to any Collateral.

 

10.8  Termination; Release.  (a)  After the Termination Date, this Agreement
shall terminate (provided that all indemnities set forth herein including,
without limitation in Section 8.1 hereof, shall survive such termination) and
the Collateral Agent, at the request and expense of the respective Assignor,
will promptly execute and deliver to such Assignor a proper instrument or
instruments (including Uniform Commercial Code termination statements on form
UCC-3) acknowledging the satisfaction and termination of this Agreement, and
will duly assign, trans­fer and deliver to such Assignor (without recourse and
without any representation or warranty) such of the Collateral as may be in the
possession of the Collateral Agent and as has not theretofore been sold or
otherwise applied or released pursuant to this Agreement.  As used in this
Agreement, “Termination Date” shall mean the date upon which the Total
Commitment under the Credit Agreement has been terminated and all Interest Rate
Protection Agreements and Other Hedging Agreements entered into with any Hedging
Creditor have been terminated, no

 

36

--------------------------------------------------------------------------------


 

Note under the Credit Agreement is outstanding and all Loans thereunder have
been repaid in full, all Letters of Credit issued under the Credit Agreement
have been terminated, all Secured Supplemental Letters of Credit have been
terminated and all Obligations then due and payable have been paid in full.

 


(B)           IN THE EVENT THAT ANY PART OF THE COLLATERAL IS SOLD OR OTHERWISE
DISPOSED OF (TO A PERSON OTHER THAN A CREDIT PARTY) IN CONNECTION WITH A SALE OR
DISPOSITION PERMITTED BY THE SECURED DEBT AGREEMENTS, AND THE PROCEEDS OF SUCH
SALE OR DISPOSITION (OR FROM SUCH RELEASE) ARE APPLIED IN ACCORDANCE WITH THE
TERMS OF THE CREDIT AGREEMENT OR SUCH OTHER SECURED DEBT AGREEMENT, AS THE CASE
MAY BE, TO THE EXTENT REQUIRED TO BE SO APPLIED, THE COLLATERAL AGENT, AT THE
REQUEST AND EXPENSE OF SUCH ASSIGNOR, WILL DULY RELEASE FROM THE SECURITY
INTEREST CREATED HEREBY (AND WILL EXECUTE AND DELIVER SUCH DOCUMENTATION,
INCLUDING TERMINATION OR PARTIAL RELEASE STATEMENTS AND THE LIKE IN CONNEC­TION
THEREWITH) AND ASSIGN, TRANSFER AND DELIVER TO SUCH ASSIGNOR (WITHOUT RECOURSE
AND WITHOUT ANY REPRESENTATION OR WARRANTY) SUCH OF THE COLLATERAL AS IS THEN
BEING (OR HAS BEEN) SO SOLD OR OTHERWISE DISPOSED OF, OR RELEASED, AND AS MAY BE
IN THE POSSESSION OF THE COLLATERAL AGENT (OR ANY OF ITS SUB-AGENTS HEREUNDER)
AND HAS NOT THERETOFORE BEEN RELEASED PURSUANT TO THIS AGREEMENT.  FURTHERMORE,
UPON THE RELEASE OF ANY SUBSIDIARY GUARANTOR FROM THE SUBSIDIARIES GUARANTY IN
ACCORDANCE WITH THE PROVISIONS THEREOF, SUCH ASSIGNOR (AND THE COLLATERAL AT
SUCH TIME ASSIGNED BY THE RESPECTIVE ASSIGNOR PURSUANT HERETO) SHALL BE RELEASED
FROM  THIS AGREEMENT.


 


(C)           AT ANY TIME THAT AN ASSIGNOR DESIRES THAT THE COLLATERAL AGENT
TAKE ANY ACTION TO ACKNOWLEDGE OR GIVE EFFECT TO ANY RELEASE OF COLLATERAL
PURSUANT TO THE FOREGOING SECTION 10.8(A) OR (B), SUCH ASSIGNOR SHALL DELIVER TO
THE COLLATERAL AGENT A CERTIFICATE SIGNED BY A PRINCIPAL EXECUTIVE OFFICER OF
SUCH ASSIGNOR STATING THAT THE RELEASE OF THE RESPECTIVE COLLATERAL IS PERMITTED
PURSUANT TO SUCH SECTION 10.8(A) OR (B).  AT ANY TIME THAT THE BORROWER OR THE
RESPECTIVE ASSIGNOR DESIRES THAT A SUBSIDIARY OF THE BORROWER WHICH HAS BEEN
RELEASED FROM THE SUBSIDIARIES GUARANTY BE RELEASED HEREUNDER AS PROVIDED IN THE
LAST SENTENCE OF SECTION 10.8(B), IT SHALL DELIVER TO THE COLLATERAL AGENT A
CERTIFICATE SIGNED BY A PRINCIPAL EXECUTIVE OFFICER OF THE BORROWER AND THE
RESPECTIVE ASSIGNOR STATING THAT THE RELEASE OF THE RESPECTIVE ASSIGNOR (AND ITS
COLLATERAL) IS PERMITTED PURSUANT TO SUCH SECTION 10.8(B). IF REASONABLY
REQUESTED BY THE COLLATERAL AGENT (ALTHOUGH THE COLLATERAL AGENT SHALL HAVE NOT
OBLIGATION TO MAKE SUCH REQUEST), THE RELEVANT ASSIGNOR SHALL FURNISH
APPROPRIATE LEGAL OPINIONS (FROM COUNSEL, REASONABLY ACCEPTABLE TO THE
COLLATERAL AGENT) TO THE EFFECT SET FORTH IN THIS SECTION 10.8(C).


 


(D)           THE COLLATERAL AGENT SHALL HAVE NO LIABILITY WHATSOEVER TO ANY
OTHER SECURED CREDITOR AS THE RESULT OF ANY RELEASE OF COLLATERAL BY IT IN
ACCORDANCE WITH (OR WHICH THE COLLATERAL AGENT IN THE ABSENCE OF GROSS
NEGLIGENCE AND WILLFUL MISCONDUCT BELIEVES TO BE IN ACCORDANCE WITH) THIS
SECTION 10.8.


 

10.9  Counterparts.  This Agreement may be executed in any number of
counter­parts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Collateral Agent.

 

37

--------------------------------------------------------------------------------


 

10.10  Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.11  The Collateral Agent and the other Secured Creditors.  The Collateral
Agent will hold in accordance with this Agreement all items of the Collateral at
any time received under this Agreement.  It is expressly understood and agreed
that the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement.  The
Collateral Agent shall act hereunder on the terms and condi­tions set forth
herein and in Annex O hereto, the terms of which shall be deemed incorporated
herein by reference as fully as if same were set forth herein in their entirety.

 

10.12  Additional Assignors.  It is understood and agreed that any Subsidiary
Guarantor that desires to become an Assignor hereunder, or is required to
execute a counterpart of this Agreement after the date hereof pursuant to the
requirements of the Credit Agreement or any other Secured Debt Agreement, shall
become an Assignor hereunder by executing a counterpart hereof and delivering
same to the Collateral Agent (or by executing a Joinder Agreement substantially
in the form of Exhibit M to the Credit Agreement), (y) delivering supplements to
Annexes A through F, inclusive, and H through K, inclusive, hereto as are
necessary to cause such Annexes to be complete and accurate with respect to such
additional Assignor on such date and (z) taking all actions as specified in this
Agreement as would have been taken by such Assignor had it been an original
party to this Agreement, in each case with all documents required above to be
delivered to the Collateral Agent and with all documents and actions required
above to be taken to the reasonable satisfaction of the Collateral Agent.

 

[Remainder of this page intentionally left blank; signature page follows]

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

 

 

DURATEK, INC., as an Assignor

 

 

 

 

 

By:

/s/ Craig T. Bartlett

 

 

 

Name:

Craig T. Bartlett

 

 

Title:

Vice President, Finance,

 

 

 

Treasurer & Assistant Secretary

 

 

 

GTSD SUB, INC.,

 

DURATEK FEDERAL SERVICES, INC.,

 

DURATEK SERVICES, INC.,

 

GTSD SUB III, INC.,

 

GTSD SUB V, INC.,

 

HITTMAN TRANSPORT SERVICES, INC.,

 

INFOTEK, INC.,

 

DURATEK FEDERAL SERVICES OF HANFORD, INC.,

 

GTSD SUB IV, INC.,

 

CHEM-NUCLEAR SYSTEMS, L.L.C.

 

as Assignors

 

 

 

 

 

By:

/s/ Craig T. Bartlett

 

 

 

Name:

Craig T. Bartlett 

 

 

Title:

Vice President & Treasurer

 

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

CREDIT LYONNAIS NEW YORK BRANCH,

as Collateral Agent

 

 

By:

/s/ Mischa Zabotin

 

 

Name:

Mischa Zabotin

 

Title:

Managing Director

 

 

By:

/s/ Gary Teaman

 

 

Name:

Gary Teaman

 

Title:

Managing Director

 

--------------------------------------------------------------------------------